Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HENGYANG VALIN MPM STEEL TUBE

 COMPANY LIMITED

 

 

 

 

 

JOINT VENTURE CONTRACT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

August 15, 2006

 

 

 

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

1.

 

DEFINITIONS

 

4

 

 

 

 

 

2.

 

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

11

 

 

 

 

 

3.

 

THE JV COMPANY

 

16

 

 

 

 

 

4.

 

PURPOSES, SCOPE OF BUSINESS AND SCALE OF PRODUCTION OF THE JV COMPANY

 

17

 

 

 

 

 

5.

 

TOTAL AMOUNT OF INVESTMENT AND REGISTERED CAPITAL

 

17

 

 

 

 

 

6.

 

TRANSFER OF INTEREST

 

20

 

 

 

 

 

7.

 

RESPONSIBILITIES OF THE PARTIES

 

24

 

 

 

 

 

8.

 

BOARD

 

28

 

 

 

 

 

9.

 

MANAGEMENT ORGANIZATION

 

37

 

 

 

 

 

10.

 

ANTI-CORRUPTION

 

38

 

 

 

 

 

11.

 

LABOUR MANAGEMENT

 

39

 

 

 

 

 

12.

 

ANNUAL OPERATING PLANS AND BUDGETS

 

40

 

 

 

 

 

13.

 

TAXATION, THREE FUNDS AND PROFIT DISTRIBUTION

 

41

 

 

 

 

 

14.

 

FINANCIAL AFFAIRS AND ACCOUNTING

 

42

 

 

 

 

 

15.

 

BANK ACCOUNTS AND FOREIGN EXCHANGE

 

44

 

 

 

 

 

16.

 

CONFIDENTIALITY

 

45

 

 

 

 

 

17.

 

DURATION OF THE JV COMPANY

 

47

 

 

 

 

 

18.

 

TERMINATION

 

47

 

 

 

 

 

19.

 

LIQUIDATION AND DISSOLUTION

 

50

 

 

 

 

 

20.

 

INSURANCE

 

52

 

 

 

 

 

21.

 

FORCE MAJEURE

 

52

 

 

 

 

 

22.

 

CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF CONTRACT

 

53

 

 

 

 

 

23.

 

APPLICABLE LAW

 

53

 

 

 

 

 

24.

 

DISPUTE RESOLUTION

 

54

 

 

 

 

 

25.

 

MISCELLANEOUS

 

55

 

Schedule 1       Articles of Association

Schedule 2       Form of Labour Contract

Schedule 3       Utilities Supply Contracts


--------------------------------------------------------------------------------




Schedule 4       Star China and its Affiliates’ Investment Project and Product
Sales in China

Schedule 5       List of Agreements between Valin MPM and VST

Schedule 6       Rights, Function and Authority of the Audit Committee

Schedule 7       Initial Organizational Chart

Schedule 8       Name of General Manager and all of the Deputy General Managers

Schedule 9       Scope of Authority of COO, CFO, Director for Quality Control
and Director for International Sales

Schedule 10     Employment Benefit for Valin MPM’s Employees

 

2


--------------------------------------------------------------------------------


 

JOINT VENTURE CONTRACT

THIS JOINT VENTURE CONTRACT (this “Contract”) is made in Chang Sha Municipality,
Hunan Province, China (as defined below) on this 15th day of August, 2006 by and
among the following Parties:

Hunan Valin Steel Tube & Wire Co., Ltd. (hereinafter referred to as “Valin TW”),
a legally established and lawfully existing joint stock company of China, with
its legal address at Valin Plaza, No. 111 Second Section of Fu Rong Zhong Lu,
Changsha, Hunan, China, and Mr. Li Xiao Wei as its legal representative;

Hengyang Valin Steel Tube Co., Ltd. (hereinafter referred to as “Valin ST”), a
legally established and lawfully existing limited liability company of China,
with its legal address at No. 10 Dali New Village, Zhengxiang District,
Hengyang, Hunan, China, and Mr. Zhao Jianhui as its legal representative; and

Star China Ltd. (hereinafter referred to as “Star China”), a legally established
and lawfully existing corporation under the Laws of the Cayman Islands, with its
legal address at: c/o Lone Star Technologies, Inc., 15660 N. Dallas Pkwy., Ste.
500, Dallas, TX 75248, United States of America, and Mr. Rhys Best as its
representative.

Valin TW and Valin ST are hereinafter collectively referred to as the “Chinese
Parties”, and individually as a “Chinese Party”.

WHEREAS,

1.                         The Parties have conducted friendly negotiations on
the basis of equality and mutual benefit and have agreed to establish the JV
Company (as defined below) in accordance with the Law of the People’s Republic
of China on Chinese-Foreign Equity Joint Ventures and the Regulations for the
Implementation of the Law of the People’s Republic of China on Chinese-Foreign
Equity Joint Ventures (hereinafter collectively referred to as the “Joint
Venture Law”) and other relevant and officially promulgated PRC Law.

2.                         As at the date hereof, Valin TW and Valin ST
respectively hold 68.52% and 31.48% of the equity interest in Hengyang Valin MPM
Steel Tube Co. Ltd. (hereinafter referred to as “Valin MPM”), a legally
established and lawfully existing limited liability company with its legal
address at No. 10 Dali New Village, Zhengxiang District, Hengyang, Hunan, China.

3


--------------------------------------------------------------------------------




3.                         Valin MPM’s current registered capital (rounded down
to the nearest RMB1,000) is RMB973,725,000, and subject to the terms of the
Capital Increase Agreement (as defined below), Star China has agreed to make a
capital contribution of RMB1,058,888,000 to Valin MPM, of which RMB649,150,000
shall constitute registered capital and RMB409,738,000 shall constitute capital
surplus, thereby increasing Valin MPM’s registered capital to RMB1,622,875,000.

4.                         Upon the approval of the Examination and Approval
Authorities to the aforesaid increase in registered capital and the
establishment of the JV Company and the completion of amendment registration
with Registration Authority, Valin MPM will be converted from a domestic
enterprise to a Chinese-foreign equity joint venture.

The Parties hereby agree as follows:


1.                                      DEFINITIONS


1.1                                 UNLESS THE CONTEXT OF THIS CONTRACT
OTHERWISE REQUIRES, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:

“Auditors” means one of the Four Accounting Firms appointed by Valin MPM after
the date hereof, and once the Auditors are appointed, the change of Auditors
shall be approved by the Board of Directors pursuant to Section 8.8 below.

“Affiliate” means any Person which is directly or indirectly controlled by,
under common control with or controlling a Party, and its officers, directors,
managers, and employees.  The terms “controlled”, “control” or “controlling”
shall mean the holding of more than fifty percent (50%) equity interests or of
the power to appoint the majority of directors.

“Articles of Association” mean Articles of Association of the JV Company, dated
as of the date hereof among the Parties, substantially in the form attached
hereto as Schedule 1, and as the same may be amended, supplemented or restated
from time to time in accordance with its terms.

4


--------------------------------------------------------------------------------




 

The term “assist” or “assistance” means, respectively, to actively and
aggressively support and implement, or the active and aggressive support and
implementation of, an activity or application with full intent and commitment to
obtain the results sought by the Party or the JV Company which is being
assisted.

“Board” or “Board of Directors” means the Board of Directors of the JV Company.

“Business Day” means a day, other than a Saturday, Sunday or public holiday, on
which banks in the People’s Republic of China and Dallas, Texas, the United
States of America are open for general business.

“Business License” means the business license of the JV Company issued by the
Registration Authority, as the same may be amended from time to time.

“Capital Increase Agreement” means the capital increase agreement entered into
on or about the date hereof among Valin TW, Valin ST, Star China and Valin MPM
for Star China’s contribution to the registered capital of the JV Company, by
which Star China will hold 40% of the equity interest of the JV Company.

“Chairman” means the chairman of the Board.

“China” or the “PRC” means the People’s Republic of China, for purposes of this
Contract only excluding Hong Kong Special Administrative Region, Macao Special
Administrative Region and Taiwan.

“Company Law” means the PRC Company Law amended and adopted by the Standing
Committee of the National People’s Congress on October 27, 2005 which  came into
force as of 1 January 2006 and the relevant amendments, supplements,
restatements or judicial explanations from time to time according to legal
procedure.

“Competing Business” means any business having the ability and capacity to
manufacture Tubular Products in the PRC which the JV Company or its
subsidiary(ies) has the ability and capacity to manufacture at the time Star
China or its Affiliates desires to make an equity investment in such business.

5


--------------------------------------------------------------------------------




 

“Competing Products” means any Tubular Products which the JV Company or its
subsidiary(ies) has the ability and capacity to manufacture at the timeStar
China or its Subsidiaries makes a purchase inquiry.

“Confidential Information” means technology and know-how as well as trade
secrets, strategic business or marketing information, business projections,
secret processes and other processes, data, formulae, programs, manuals,
designs, sketches, photographs, plans, drawings, specifications, reports,
studies, findings, non-patented inventions and ideas, and other information
relating to the production, packaging, use, pricing, or sales and distribution,
whether of a technical, engineering, operational, business or economic nature,
no matter whether it is designated as “Confidential” by the Parties or their
Affiliates, or provided by the Parties or their Affiliates in connection with
the JV Company and any matters related thereto, or the implementation of and/or
the conduct of the business contemplated by this Contract and the other
contracts contemplated herein.  Confidential Information, however, shall not
include (i) information which is now or hereafter becomes part of the public
domain through no fault of the receiving Party, (ii) information that the
receiving Party can demonstrate was already in its possession at the time of
receipt from a disclosing Party, and (iii) information which hereafter comes
into the possession of the receiving Party and was or is not acquired by the
receiving Party from a Person directly or indirectly under an obligation of
secrecy to the original providing Party.

“Deputy General Manager” means the deputy general manager of the JV Company.

“Director” means a member of the Board.

“Effective Date” means the day on which the Examination and Approval Authorities
issue their approval for the transactions contemplated hereunder.

“Establishment Date” means the date on which the first Business License of the
JV Company is issued after Valin MPM is converted into the JV Company.

“Examination and Approval Authorities” means the Ministry of Commerce of China
or its authorized local counterparts.

6


--------------------------------------------------------------------------------




“Event of Force Majeure” means any objective event which is beyond the control
of the Parties, and which is unforeseen, unavoidable and unconquerable, and
which prevents any of the Parties from performing all or a material part of its
obligations.  Such event includes any natural disaster, strike, riot, war and
act of terrorism.

“Foreign Exchange” means any foreign currency which can be freely exchanged,
converted, or traded in the open international currency market.

“Four Accounting Firms” means any branch or Affiliate of PriceWaterhouseCoopers,
Deloitte & Touche, Ernst & Young and KPMG, such branch or Affiliate to have the
required qualification certificate and business license for their conducting of
audit or evaluation business.

“Funding Date” shall have the meaning ascribed to it in the Capital Increase
Agreement and this date shall be no later than fifteen (15) Business Days after
the Establishment Date. On this date Star China shall make its capital
contribution to the JV Company according to the terms and conditions of the
Capital Increase Agreement.

“General Manager” means the general manager of the JV Company.

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether national, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

“HYST Group” means Hunan Hengyang Steel Tube (Group) Co., Ltd., a state-owned
enterprise group company established according to and existing under the PRC
laws, with its registered office at No. 10 Dali New Village, Zhengxiang
District, Hengyang, Hunan, China.

“Joint Venture Term” means the duration of the JV Company as provided for in
Article 17 hereof.

“JV Company” or “Joint Venture Company” means a Sino-foreign equity joint
venture to be formed by the conversion of Valin MPM from a domestic enterprise
pursuant to the terms of this Contract and the Capital Increase Agreement, with
the name of such company remaining to be Hengyang Valin MPM Steel Tube Co.,
Ltd..

7


--------------------------------------------------------------------------------




“Labour Contract” means the individual labour contract in substantially the form
of Schedule 2 hereto, to be entered into between the JV Company and each Senior
Management Personnel and/or each Working Personnel.

“Liabilities” means any debt, loss, damage, adverse claim, fines, penalties or
obligation (whether direct or indirect, known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, matured or unmatured,
determined or determinable, liquidated or unliquidated, or due or to become due,
and whether in contract, tort, strict liability or as a result of law or
otherwise), and including all costs and expenses relating thereto including all
fees, disbursements and expenses of legal counsel, experts, engineers and
consultants and costs of investigation.

“Lone Star Technologies” means Lone Star Technologies, Inc., a company legally
established and lawfully existing corporation under the Laws of the State of
Delaware (USA), with its legal address at 15660 N. Dallas Pkwy., Ste. 500,
Dallas, TX 75248, United States of America.  Star China is an indirect
wholly-owned subsidiary of Lone Star Technologies.

“Management Service Contract” means the management service contract dated
January 1, 2006 by and between Valin MPM and Valin ST for the supply by Valin ST
of certain management services to Valin MPM.

“Parties” means Valin TW, Valin ST and Star China.

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

“PRC GAAP” means generally accepted accounting principles in the PRC, applied on
a consistent basis throughout the periods presented.

“PRC Law” means the laws, regulations and enactments promulgated by various
levels of Chinese legislatures, judicial and administrative authorities that are
knowable to the public.

“Price Adjustment” means an adjustment to the price or imputed price of the
Tubular Products (as defined in the Sale, Marketing and Supply Agreement) sold
by the Company to Buyer (as defined therein) that is required by the Tax
Authorities.

8


--------------------------------------------------------------------------------




“Product” or “Products” means products to be manufactured by the JV Company.

“Registration Authority” means the State Administration for Industry and
Commerce or its local counterpart.

“Renminbi” or “RMB” means the lawful currency of the PRC.

“Sale, Marketing and Supply Agreement” means the sale, marketing and supply
agreement entered or to be entered into between Buyer (as defined therein), JV
Company, Lone Star Technologies and VTW with respect to the sale, marketing and
supply of Tubular Products (as defined therein) in the Territory (as defined
therein), as the same may be amended or supplemented from time to time.

“Senior Management Personnel” means the General Manager, Deputy General
Managers, the Chief Financial Officer and the Chief Operating Officer of the JV
Company.

“Subsidiaries” means the subsidiaries of the Parties in which the Parties holds
more than 50% equity interest.

“Tax Authorities” means the PRC tax authorities having the power to tax the JV
Company in accordance with the then applicable PRC tax laws, rules or practices.

“Technology Cross License Agreement” means the agreement to be entered into
between the JV Company and Lone Star Technologies for the license by Lone Star
Technologies or such Affiliate(s) of certain technology and know-how to the JV
Company, which may be revised, supplemented and restated in accordance with its
terms.

“Three Funds” means, collectively, the JV Company’s reserve fund, employee bonus
and welfare fund and enterprisedevelopment fund.

“Trademark License Agreement” means the agreement to be entered into between the
JV Company and Lone Star Steel Company for the license by Lone Star Steel
Company or such Affiliate(s) of certain trademarks to the JV Company, which may
be revised, supplemented and restated in accordance with its terms.

“United States Dollars”, “US Dollars” or “US$” means the lawful currency of the
United States of America.

9


--------------------------------------------------------------------------------




“US GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis throughout the periods presented.

“Utilities Supply Contracts” means a series of utilities supply contracts
between Valin MPM and Valin ST for the supply of certain utilities by Valin ST
to Valin MPM as set forth in Schedule 3.

“Working Personnel” means all employees of the JV Company other than Senior
Management Personnel and members of the Board.


1.2                                 FOR PURPOSES OF THIS CONTRACT, THE FOLLOWING
TERMS HAVE THE MEANINGS SET FORTH IN THE ARTICLES INDICATED:

Term

 

Article

“Chinese Parties”

 

Recitals

“Chinese Party”

 

Recitals

“Contract”

 

Recitals

“Dispute”

 

24.1(a)

“EBITDA”

 

18.2(a)

“Fair Market Value”

 

18.2(a)(i)

“ICC Rules”

 

24.1(a)

“Interest”

 

6.1

“Joint Venture Law”

 

Recitals

“Star China”

 

Recitals

“Minimum Commitment Period”

 

6.2

“Non- Transferring Party(ies)”

 

6.3(b)

“Notice”

 

6.3(b)

“Offer”

 

6.3(c)

“Offer Date”

 

6.3(b)

“Receiving Party”

 

16.1(b)

“Third Appraisal”

 

18.2(a)(i)

“Transfer”

 

6.3(a)

“Transferring Party”

 

6.3(b)

“Two Appraisals”

 

18.2(a)(i)

“Valin MPM”

 

Recitals

“Valin ST”

 

Recitals

“Valin TW”

 

Recitals

 

 

10


--------------------------------------------------------------------------------


 


2.                                      REPRESENTATIONS AND WARRANTIES OF THE
PARTIES


2.1                                 REPRESENTATIONS AND WARRANTIES OF VALIN TW

Valin TW represents and warrants to Star China that, on the date hereof and the
Funding Date:

(a)                                  Valin TW is a joint stock company, duly
organized and validly existing under the PRC Law and is in compliance with all
conditions required to maintain its status as an enterprise legal person under
the PRC Law.

(b)                                 Valin TW and its relevant Affiliates,
including Valin MPM, have taken all appropriate and necessary corporate action
to (i) empower its legal representative or such other duly authorized
representative whose signature is affixed hereto and thereto to sign this
Contract and all of the contracts contemplated herein to which it is a party,
(ii) authorize the execution and delivery of this Contract and all of the
contracts contemplated herein to which it is a party, and (iii) authorize the
performance and observance of the terms and conditions hereof and thereof.

(c)                                  Valin TW and its relevant Affiliates,
including Valin MPM, have obtained all consents, approvals and authorizations
necessary for the valid execution and delivery of this Contract and all of the
contracts contemplated herein to which it is a party and to observe and perform
its obligations hereunder and thereunder; provided, however, that this Contract
shall be subject to the approval of the Examination and Approval Authorities
before the same may become effective.

(d)                                 Upon the approval of the Examination and
Approval Authorities, this Contract shall constitute the legal, valid and
binding obligation of Valin TW and Valin MPM, respectively, enforceable against
Valin TW and Valin MPM, respectively, in accordance with its terms.

(e)                                  Valin TW’s or its relevant Affiliates’
execution, delivery and performance of this Contract or any of the other
contracts contemplated herein will not violate any of their constitutive
documents, any other agreement or

11


--------------------------------------------------------------------------------




obligation of Valin TW or its relevant Affiliates, or currently effective PRC
Law that may be applicable to any aspect of the transactions contemplated
hereunder.

(f)                                    All information supplied to the Parties
by Valin TW in relation to this Contract, including information concerning the
business and financial status of Valin TW, Valin MPM or any other relevant
Affiliates and any relevant assets, inventories and outstanding contractual
arrangements with their respective suppliers and customers, Affiliates and other
third parties, is true and correct in all material respects, whether any of the
same has been verified or audited by an independent third party or not.

(g)                                 Save as disclosed by Valin TW to Star China
in writing on the date hereof or the Funding Date, there is no litigation or
proceeding pending nor, to the knowledge of Valin TW, is any litigation,
proceeding or investigation threatened which could, if adversely determined,
materially affect the performance of Valin TW’s or Valin MPM’s obligations under
this Contract or any of the transactions contemplated hereby.

(h)                                 Other than correspondence containing
governmental secrets and commercial secrets of the Chinese Parties (written
descriptions, the subjects of which have been provided to Star China on the date
hereof), Valin TW has provided to Star China copies of all correspondence with a
Governmental Body relating to the transactions contemplated by this Contract.


2.2                                 REPRESENTATIONS AND WARRANTIES OF VALIN ST

Valin ST hereby represents and warrants to Star China that, on the date hereof
and Funding Date:

(a)                                  Valin ST is a limited liability company,
duly organized and validly existing under the PRC Law and is in compliance with
all conditions required to maintain its status as an enterprise legal person
under the PRC Law.

12


--------------------------------------------------------------------------------




(b)                                 Valin ST and its relevant Affiliates have
taken all appropriate and necessary corporate action to (i) authorize its legal
representative or such other duly authorized representative whose signature is
affixed hereto and thereto to sign this Contract and all of the contracts
contemplated herein to which it is a party, (ii) authorize the execution and
delivery of this Contract and all of the contracts contemplated herein to which
it is a party, and (iii) authorize the performance and observance of the terms
and conditions hereof and thereof.

(c)                                  Valin ST and its relevant Affiliates have
obtained all consents, approvals and authorizations necessary for the valid
execution and delivery of this Contract and all of the contracts contemplated
herein to which it is a party and to observe and perform its obligations
hereunder and thereunder; provided, however, that this Contract shall be subject
to the approval of the Examination and Approval Authorities before the same may
become effective.

(d)                                 Upon the approval of the Examination and
Approval Authorities, this Contract shall constitute the legal, valid and
binding obligation of Valin ST enforceable against Valin ST in accordance with
its terms.

(e)                                  Valin ST’s or its relevant Affiliates’
execution, delivery and performance of this Contract or any of the other
contracts contemplated herein (including, without limitation, the Utilities
Supply Contract) will not violate any of their constitutive documents, any other
agreement or obligation of Valin ST or its relevant Affiliates, or currently
effective PRC Law that may be applicable to any aspect of the transactions
contemplated hereunder.

(f)                                    All information supplied to the Parties
by Valin ST in relation to this Contract, including information concerning the
business and financial status of Valin ST, Valin MPM or any other relevant
Affiliates and any relevant assets, inventories and outstanding contractual
arrangements with their respective suppliers, customers, Affiliates and other
third parties, is true and correct in all material respects, whether any of the
same has been verified or audited by an independent third party or not.

13


--------------------------------------------------------------------------------




 

(g)                                 Save as disclosed by Valin ST to Star China
in writing on the date hereof and the Funding Date, there is no litigation or
proceeding pending nor, to the knowledge of Valin ST, is any litigation,
proceeding or investigation threatened which could, if adversely determined,
materially affect the performance of Valin ST’s obligations under this Contract
or any of the transactions contemplated hereby.

(h)                                 Other than correspondence containing
governmental secrets and commercial secrets of the Chinese Parties (written
descriptions of the subjects of which have been provided to Star China on the
date hereof), Valin ST has provided to Star China copies of all governmental
correspondence relating to the transactions contemplated by this Contract.


2.3                                 REPRESENTATIONS AND WARRANTIES OF STAR CHINA

Star China hereby represents and warrants to the other Parties that, on the date
hereof:

(a)                                  Star China is a corporation, duly organized
and validly existing under the Laws of the Cayman Islands, and is in compliance
with all conditions required to maintain its status as a company under the Laws
of Cayman Islands.

(b)                                 Star China and its relevant Affiliates have
taken all appropriate and necessary corporate action to (i) empower its legal
representative or such other duly authorized representative whose signature is
affixed hereto and thereto to sign this Contract and all of the contracts
contemplated herein to which it is a party, (ii) authorize the execution and
delivery of this Contract and all of the contracts contemplated herein to which
it is a party, and (iii) authorize the performance and observance of the terms
and conditions hereof and thereof.

(c)                                  Star China and its relevant Affiliates have
obtained all consents, approvals and authorizations necessary for the valid
execution and delivery of this Contract and all of the contracts contemplated
herein to which it is a party and to observe and perform its obligations
hereunder and thereunder; provided, however, that this Contract shall be subject
to the approval of the Examination and Approval Authorities before the same may
become effective.

14


--------------------------------------------------------------------------------




(d)                                 Upon the approval of the Examination and
Approval Authorities, this Contract shall constitute the legal, valid and
binding obligation of Star China enforceable against Star China in accordance
with its terms.

(e)                                  Star China’s or its relevant Affiliates’
execution, delivery and performance of this Contract or any of the other
contracts contemplated herein will not violate any of their constitutive
documents, any other agreement or obligation of Star China or its relevant
Affiliates, or currently effective PRC Law that may be applicable to any aspect
of the transactions contemplated hereunder.

(f)                                    All information (if any) supplied to the
other Parties by Star China in relation to this Contract, including information
concerning the business and financial status of Star China or its relevant
Affiliates, is true and correct in all material respects, whether any of the
same has been verified or audited by an independent third party or not.

(g)                                 Save as disclosed to other Parties by Star
China in writing on the date hereof, there is no litigation or proceeding
pending nor, to the knowledge of Star China, is any litigation, proceeding or
investigation threatened which could, if adversely determined, materially affect
the performance of Star China’s obligations under this Contract or any of the
transactions contemplated hereby.

(h)                                 Except for the investment projects and sales
of products set out in Schedule 4 hereof, Star China and its Affiliates do not
have any other investments or sales of products in China.


3.                                      THE JV COMPANY


3.1                                 LEGAL STATUS OF THE JV COMPANY

15


--------------------------------------------------------------------------------





 

In accordance with the Joint Venture Law and other relevant and officially
promulgated PRC Law, the JV Company shall be a legal person under the PRC Law
subject to the protection and jurisdiction of the PRC Law.


3.2                                 NAME AND ADDRESS OF THE JV COMPANY

(a)                                  The name of the JV Company shall be
“Hengyang Valin MPM Steel Tube Company Limited” in English and “衡阳华菱连轧管有限公司” in
Chinese.

(b)                                 The legal address of the JV Company shall be
No. 10 Dali New Village, Zhengxiang District, Hengyang, Hunan, China.


3.3                                 LIMITED LIABILITY COMPANY

The JV Company shall be a limited liability company.  The liability of each of
the Parties for the obligations, liabilities, debts and losses of the JV Company
shall be limited to that Party’s contribution to the registered capital of the
JV Company.


3.4                                 PROFITS AND LOSSES

The Parties shall share the profits, losses and risks of the JV Company in
proportion to, and in the event of losses, to the extent of, their respective
contributions to the registered capital of the JV Company.


3.5                                 NO AGENCY RELATIONSHIP

None of the Parties is the agent of the other Party nor does any Party have any
power to bind any other Party or to assume or to create any obligation of
responsibility, express or implied, on behalf of any other Party in the other
Party’s name. Neither this Contract nor any of the other contracts contemplated
herein shall be construed as constituting the Parties as partners or as creating
any other form of legal association which would impose liability upon one Party
for the act or failure to act of the other Parties, individually or
collectively.

16


--------------------------------------------------------------------------------





3.6                                 BRANCHES AND SUBSIDIARIES

The JV Company may establish branch offices and/or subsidiaries in China upon
the approval of the Board and, if necessary, the Examination and Approval
Authorities and the relevant local government departments where such branch
offices and/or subsidiaries shall be located.


4.                                      PURPOSES, SCOPE OF BUSINESS AND SCALE OF
PRODUCTION OF THE JV COMPANY


4.1                                 PURPOSES AND BUSINESS SCOPE OF THE JV
COMPANY

The business objectives of the JV Company are:  to make full use of the
advantages of each Party hereto, strengthen the JV Company’s capabilities in the
areas of technology research and development, expand the JV Company’s market
share, enhance the JV Company’s comprehensive competitiveness, improve the JV
Company’s economic efficiency and derive investment returns satisfactory to each
Party hereto.

The business scope of the JV Company is: to produce, process, sell and market
steel tubes, processed products of steel tubes, billet, and by-products during
iron making, steel making and rolling, purchase scraps for production use and
any other business relating to the above (subject to the business scope set
forth in the business licence of the JV Company).


4.2                                 INITIAL ESTIMATED SCALE OF PRODUCTION:
ANNUAL PRODUCTION OF 1,000,000 TONS OF BILLET, 500,000 TONS OF STEEL TUBES AND
PROCESSED PRODUCTS OF STEEL TUBES.


5.                                      TOTAL AMOUNT OF INVESTMENT AND
REGISTERED CAPITAL


5.1                                 TOTAL AMOUNT OF INVESTMENT

The total amount of investment of the JV Company shall be RMB2,844,000,000.


5.2                                 REGISTERED CAPITAL

WITH THE CAPITAL CONTRIBUTION BY STAR CHINA OF RMB 1,058,888,000 (EQUIVALENT TO
USD132,480,232.21 BASED ON THE BASE RATE OF USD1=RMB7.9928) TO THE JV COMPANY,
OF WHICH RMB649,150,000 SHALL COMPRISE REGISTERED CAPITAL AND

17


--------------------------------------------------------------------------------




RMB409,738,000 SHALL COMPRISE CAPITAL SURPLUS, THE JV COMPANY WILL HAVE A
REGISTERED CAPITAL OF RMB1,622,875,000.  FOLLOWING STAR CHINA’S CONTRIBUTION,
THE AMOUNT OF REGISTERED CAPITAL OF THE JV COMPANY THAT WOULD HAVE BEEN
CONTRIBUTED TO THE JV COMPANY WILL BE AS FOLLOWS:

(a)                                  Valin TW shall have contributed
RMB667,174,132 to the registered capital of the JV Company, and shall have its
equity interest proportion in the registered capital of the JV Company changed
from 68.52% to 41.11%;

(b)                                 Valin ST shall have contributed
RMB306,551,000 to the registered capital of the JV Company, and shall have its
equity interest proportion in the registered capital of the JV Company changed
from 31.48% to 18.89%; and

(c)                                  With its contribution of RMB649,150,000 to
the registered capital of the JV Company, payable in cash in US$ or other freely
tradable foreign currencies  acceptable to the Chinese Parties, Star China will
hold 40%  equity interest in the JV Company


5.3                                 ADJUSTMENTS TO STAR CHINA’S CAPITAL
CONTRIBUTION

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE AMOUNTS OF THE
AFORESAID CAPITAL CONTRIBUTIONS OF STAR CHINA MAY BE ADJUSTED IN ACCORDANCE WITH
THE RELEVANT PROVISIONS OF ARTICLE 2 OF THE CAPITAL INCREASE AGREEMENT, WITHOUT
AFFECTING THE PROPORTION OF EQUITY INTERESTS TO BE HELD BY ANY OF THE PARTIES.


5.4                                 TIMETABLE FOR CONTRIBUTIONS

SUBJECT TO THE FULFILMENT OF THE CONDITIONS SET FORTH IN ARTICLE 10 OF THE
CAPITAL INCREASE AGREEMENT AND ARTICLE 23 OF THIS CONTRACT, STAR CHINA SHALL
MAKE ITS CAPITAL CONTRIBUTIONS IN FULL IN ONE LUMP SUM AS SOON AS PRACTICABLE,
BUT IN ANY EVENT NO LATER THAN 15 BUSINESS DAYS OF THE ISSUANCE OF THE BUSINESS
LICENSE.

18


--------------------------------------------------------------------------------





5.5                                 ADDITIONAL FINANCING

The JV Company may obtain additional funds through loans from domestic or
foreign financial institutions on terms and conditions approved by the Board. 
The JV Company may also obtain loans or guarantees provided by the Parties or
their Affiliates on terms and conditions to be determined by the relevant
Parties; provided, however, that no Party shall be obligated to provide funding
to the JV Company or to provide guarantee for a loan owed by the JV Company to a
third party or financial institution.  The JV Company may mortgage or otherwise
grant a security interest in its assets which are permitted by PRC Law to be
mortgaged or secured in order to obtain loans.


5.6                                 INCREASE OR REDUCTION OF REGISTERED CAPITAL

Any increase or reduction in the registered capital of the JV Company shall be
approved by the Board and submitted to the appropriate Examination and Approval
Authorities for approval.  Upon receipt of such approval, the JV Company shall
register the increase or reduction in the registered capital with the
appropriate authority of industry and commerce.


5.7                                 INVESTMENT CERTIFICATES

Within five (5) Business Days after the Parties have made their respective
capital contributions, the JV Company shall engage an accountant registered in
China (which has been mutually agreed to by the Parties) to verify such
contributions.  Upon the issuance of a verification report by such accountant,
the JV Company shall issue to each contributing Party an investment certificate
setting forth the aggregate amount of such Party’s contribution(s).  Such
investment certificate shall be signed by the Chairman with the JV Company seal
affixed thereto.


5.8                                 USE OF PROCEEDS

The Proceeds from the capital contribution by Star China shall only be used for
capital expenditure disclosed in Appendix 6.1 (d) of the Capital Increase
Agreement, or for other purpose to be approved by the Board.

19


--------------------------------------------------------------------------------





6.                                      TRANSFER OF INTEREST


6.1                                 NON-ENCUMBRANCE

No Party may encumber its share of the registered capital or its equity
interest, rights and obligations under this Contract (collectively, “Interest”)
without the prior written consent of the other Parties and prior approval of the
Examination and Approval Authorities (if required).


6.2                                 MINIMUM COMMITMENT PERIOD

No Party shall be entitled to assign, sell or otherwise transfer its Interest
within five (5) years after the Establishment Date (the “Minimum Commitment
Period”) except between a Party and any of its wholly-owned Affiliates; 
provided, that such Party shall issue a notice in writing to the other Parties
60 days prior to such assignment, sale, or transfer and obtain the other
Parties’ written consent, which shall not be unreasonably withheld.  The
transferee must become a Party to this Contract.  The Selling Party shall carry
out all its obligations under this Contract and be jointly liable with the
transferee.  During the Minimum Commitment Period, the transferee shall maintain
as a wholly-owned Subsidiary of the Selling Party.


6.3                                 TRANSFER OF INTEREST

(a)                                  Subject to the provisions of Article 6.2
and this Article 6.3, a Party may assign, sell or otherwise dispose of all or
part of its Interest in the JV Company to any third party (the “Transfer”).

(b)                                 When a Party (the “Transferring Party”)
wishes to transfer all or part of its Interest to a third party, it shall
provide written notice (the “Notice”) to the other Party(ies) (the
“Non-Transferring Party(ies)”) expressly indicating its intention to make the
Transfer; the Interest it intends to transfer; and offering the Non-Transferring
Parties the right to make a bona fide offer for such Interest within no more
than forty-five (45) days from the date of receipt of such Notice (the “Offer
Date”).

(c)                                  The Non-Transferring Party(ies) shall
communicate as necessary among themselves and, if they so desire, shall transmit
to the Transferring Party a bona fide written offer to purchase all of the
Interest the Transferring Party wishes to sell no later than the Offer Date,
setting forth the material terms and conditions pursuant to which the
Non-Transferring Party(ies) are

20


--------------------------------------------------------------------------------




                                                willing to make such a purchase
(the “Offer”).  The Transferring Party shall thereafter meet with the
Non-Transferring Party(ies) at reasonable times and on reasonable intervals to
discuss the Offer and each shall negotiate in good faith for a period of thirty
(30) days after initial transmission of the Offer to reach agreement as to the
material terms of the Offer.  If the participating Parties reach agreement as to
the terms of the Offer, they shall proceed in good faith and in an expeditious
manner to assist in negotiating, completing all necessary internal approval and
authorization procedures, executing all relevant definitive documents and
securing the approvals of the Examination and Approval Authorities and  other
Governmental Bodies necessary to consummate the contemplated transaction;
provided, however, that in any event all material definitive agreements relating
to the Offer shall have been signed within forty-five (45) days from the date of
the Offer.  Each Party shall cause the Directors appointed by it to approve the
transfer of the Transferring Party’s Interest pursuant to the Offer and related
definitive documentation at a duly convened Board meeting.  The Non-Transferring
Party(ies) participating in the Offer shall then, within forty-five (45) days
following its execution of the relevant definitive documentation, subject only
to delays caused by obtaining necessary government and other regulatory
approvals, purchase such Interest on the terms and conditions specified in such
documentation, unless all participating Parties agree otherwise in writing.  The
Transferring Party shall not be obligated to sell its Interest to be transferred
to the Non-Transferring Party unless one or more Non-Transferring Party(ies)
elect to purchase all of such Interest.

(d)                                 If the Transferring Party and the
Non-Transferring Party(ies) delivering an Offer fail to agree to terms and
conditions for a sale of the Transferring Party’s Interest, the Transferring
Party is free to engage in good-faith negotiations with any third party on an
arm’s length basis for the purchase of the offered Interest.  However, (i) any
such purchase and sale must be consummated no later than ninety (90) days
following termination of the negotiations pursuant to Article 6.3(c), subject
only to delays caused by obtaining necessary government and other regulatory
approvals, and (ii) prior to consummating such a purchase and sale, the
Transferring Party must provide a copy of the transfer agreement to be executed
between the Transferring Party and the transferee, and, if the terms and
conditions of

21


--------------------------------------------------------------------------------




                                                such transfer, taken as a whole,
are less favourable to the Transferring Party than the last Offer made by the
Non-Transferring Party(ies), the Transferring Party shall be obligated to offer
the Interest to the participating Non-Transferring Party(ies) on the same terms
and conditions.  Any objections to the transfer may only be raised by the
Non-Transferring Party(ies) for the reasons set forth in the preceding sentence.
Otherwise, the Non-Transferring Party(ies) shall be deemed to have consented to
such transfer by the Transferring Party. Each Non-Transferring Party which has
nominated a Director to the Board shall instruct its Director to consent to such
Transfer; provided, however, that the Transfer shall not be deemed effective and
shall be subject to rescission unless and until (i) a copy of the transfer
agreement to be executed between the Transferring Party and the transferee has
been submitted to the Non-Transferring Parties and, if only a portion of the
Transferring Party’s Interest in the JV Company is being transferred, the
transferee has agreed therein to assume, jointly and severally with the
Transferring Party, the rights and obligations of the Transferring Party under
this Contract, or, if all of the Transferring Party’s Interest in the JV Company
is being transferred, the transferee has agreed therein to assume all of the
rights and obligations of the Transferring Party under this Contract, (ii) the
Board unanimously approves the Transfer at a duly convened Board meeting, and
(iii) all necessary amendments to this Contract, Schedules and other contracts
and documents contemplated herein and therein have been submitted for approval
to, and have received the approval of, the Examination and Approval Authorities,
and (iv) all other government approvals necessary to give effect to the Transfer
have been obtained.

(e)                                  If any Non-Transferring Party fails to
respond in writing to the Notice within the forty-five (45) day period mentioned
in Article 6.3(b) above, such Non-Transferring Party shall be deemed to have
consented to any subsequent transfer by the Transferring Party that is exercised
in good faith and consummated within 120 days of the date of the Notice.  Each
Non-Transferring Party which has nominated a Director to the Board of Directors
shall instruct its Director to consent to such Transfer; provided, however, that
the Transfer shall not be deemed effective and shall be subject to rescission
unless and until (i) a copy of the transfer agreement to

22


--------------------------------------------------------------------------------




                                                be executed between the
Transferring Party and the transferee has been submitted to the Non-Transferring
Parties and, if only a portion of the Transferring Party’s Interest in the JV
Company is being transferred, the transferee has agreed therein to assume,
jointly and severally with the Transferring Party, the rights and obligations of
the Transferring Party under this Contract, or, if all of the Transferring
Party’s Interest in the JV Company is being transferred, the transferee has
agreed therein to assume all of the rights and obligations of the Transferring
Party under this Contract, (ii) the Board of Directors unanimously approves the
Transfer at a duly convened Board meeting, (iii) all necessary amendments to
this Contract, Schedules and other contracts and documents contemplated herein
and therein have been submitted for approval to, and have received the approval
of, the Examination and Approval Authorities and (iv) all other government
approvals necessary to give effect to the Transfer have been obtained.

(f)                                    The Transferring Party shall provide the
Non-Transferring Party(ies) with a duplicate of the executed transfer agreement
with the transferee within fourteen (14) days after such agreement is executed
and shall provide to the Non-Transferring Party(ies) copies of the approval of
the Examination and Approval Authorities immediately after it has obtained such
approval.


6.4                                 CONTINUED  PERFORMANCE OBLIGATION

Prior to the completion of the updating of the registration at the registration
authority with respect to the Transfer of all of a Party’s Interest, the Parties
shall continue to perform their obligations under this Contract.


6.5                                 EFFECT OF TRANSFER

The Transfer of a Party’s Interest shall not release such Party from its
liability to pay any sums of money accrued, due and payable to the other Parties
or to discharge its then-accrued and unfulfilled obligations, including any
liability to the JV Company or the other Parties in respect of any breach of
this Contract.

 

23


--------------------------------------------------------------------------------



 

 


7.                                      RESPONSIBILITIES OF THE PARTIES


7.1                                 GENERAL RESPONSIBILITIES OF EACH PARTY

Each Party shall:

(a)                                  make its contributions to the registered
capital of the JV Company in accordance with this Contract and other contracts
contemplated herein between the Parties;

(b)                                 enter into or perform, or cause its
Affiliates to enter into or perform, the agreements set forth in the Schedule 5
hereto;

(c)                                  assist the JV Company in obtaining the
Business License and relevant government approval and registration and filing
with the relevant government agencies, such as the foreign exchange, tax,
customs and land administration authorities;

(d)                                 appoint or nominate qualified persons to be
the directors and Senior Management Personnel in accordance with the terms of
this Contract; and

(e)                                  procure the directors appointed by it to
approve the relevant board resolutions in order to ensure that the JV Company
will abide by the terms and conditions of the Sales, Marketing and Supply
Agreement, the Technology Cross License Agreement and the Trademark License
Agreement.


7.2                                 SPECIAL RESPONSIBILITIES OF EACH PARTY

(a)                                  Valin TW shall have special responsibility
to the JV Company as follows:

VALIN TW SHALL PERMIT THE JV COMPANY TO USE THE TRADE NAMES “华菱” AND “VALIN”
DURING THE JOINT VENTURE TERM FOR FREE AND ON OTHER TERMS NO LESS FAVOURABLE
THAN THOSE ENJOYED BY VALIN MPM IMMEDIATELY PRIOR TO THE DATE HEREOF.

24


--------------------------------------------------------------------------------




 

(b)                                 Valin ST shall have special responsibilities
to the JV Company as follows:

VALIN ST SHALL CONTINUE TO PERFORM ITS RESPECTIVE OBLIGATIONS UNDER THE
UTILITIES SUPLY CONTRACTS TO CONTINUE THE PROVISION OF UTILITIES TO THE JV
COMPANY AND SHALL UPON THE REQUEST OF JV COMPANY TO EXTEND THE TERM OF THE
UTILITIES SUPPLY CONTRACTS.

(c)                                  Star China shall have special
responsibilities to the JV Company as follows:

(I)                                     STAR CHINA SHALL AGREE THAT THE JV
COMPANY MAY USE CERTAIN TECHNOLOGY AND TRADEMARKS OF STAR CHINA OR ANY OF ITS
AFFILIATES IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE TECHNOLOGY CROSS
LICENSE AGREEMENT AND THE TRADEMARK LICENSE AGREEMENT, RESPECTIVELY.

(II)                              STAR CHINA AND/OR ANY OF ITS AFFILIATES SHALL
ENTER INTO THE SALE, MARKETING AND SUPPLY AGREEMENT WITH THE JV COMPANY.

(III)                           AT THE REASONABLE REQUEST OF THE JV COMPANY,
STAR CHINA AND/OR ANY OF ITS AFFILIATES SHALL PROVIDE SUPPORT TO THE JV COMPANY
FOR THE INTERNATIONAL PURCHASE OF RAW MATERIALS, INCLUDING BUT NOT LIMITED TO
THE BILLETS AND STEEL SCRAPS, BUT IN NO EVENT SHALL SUCH SUPPORT INCLUDE MORE
THAN NOMINAL COSTS TO STAR CHINA.

(d)                                 Additional responsibilities of the Chinese
Parties

The Chinese Parties shall be responsible for ensuring the compliance of the JV
Company with the terms of the MPM Sale, Marketing and Supply Agreement, the
Technology Cross License Agreement and the Trademark License Agreement.

(e)                                  Joint and several liabilities of Valin TW

Valin TW shall be jointly and severally liable for the performance or fulfilment
of any and all of the obligations of Valin ST under this Contract for a period
of five (5) years from the Effective Date, whereas Valin ST shall only be liable
for the performance or fulfilment of its own obligations under this Contract.

25


--------------------------------------------------------------------------------





7.3                                 EXPENSES NOT REIMBURSABLE

Except as otherwise expressly provided for in this Contract, expenses incurred
by each Party in fulfilling the aforesaid responsibilities in this Article 7
shall only be borne by the JV Company, provided that each Party shall submit to
the Chief Financial Officer adequate documentation evidencing that such Party’s
expenses are spent on behalf of the JV Company.  Other financial expenses
incurred by the Parties on behalf of the JV Company shall only be borne by the
JV Company upon approval by the Board.


7.4                                 OTHER INVESTMENTS IN CHINA BY STAR CHINA

The Parties have obligations not to cause detriment to the economic interest of
the JV Company.  At the same time, all Parties also recognize that Lone Star
Technologies, as a publicly-listed company, has an obligation to act in the best
interests of its shareholders and maximize shareholder value.  Accordingly, Star
China or its Affiliates needs flexibility for its investments in the PRC in
light of the ongoing global restructuring or consolidation. With the principles
set out above in mind, the Parties agree that:

(a)                                  From the date of signing of the JV Contract
up to and including the tenth anniversary thereof, Star China or its Affiliates
will not make any equity investment in a Competing Business in Hunan Province,
PRC without the consent of the other Parties to the JV Contract (prior to the
establishment of the JV Company) or the JV Company (following the establishment
of the JV Company). The investment referred herein shall include equity
investment, indirect investment through a nominee or trust, joint venture,
ownership through contract management or purchase of debt.

(b)                                 From the date of signing of the JV Contract
up to and including the 2nd anniversary of the establishment of the JV Company,
Star China or its Affiliates will not make any investment in any Competing
Business in other areas of the PRC outside of Hunan Province without the consent
of the other Parties to the JV Contract (prior to the establishment of the JV
Company) or the JV Company (following the establishment of the JV Company). The
investment referred herein shall include equity investment,

26


--------------------------------------------------------------------------------




                                                indirect investment through a
nominee or trust, joint venture, ownership through contract management or
purchase of debt.

(c)                                  The restrictions provided in 7.4(a) and
7.4(b) shall not be applicable in the following circumstances (“Permitted
Investments”)

(I)                                 THE ACQUISITION BY STAR CHINA OR ITS
AFFILIATES OF NOT MORE THAN 10% OF THE OUTSTANDING EQUITY INTERESTS IN ANY
ENTITY WHOSE SECURITIES ARE PUBLICLY TRADED OR LISTED ON ANY STOCK EXCHANGE; OR

(II)                              ANY INVESTMENT BY STAR CHINA OR ITS AFFILIATES
IN ANY ENTITY WHICH IS NOT PRIMARILY ENGAGED IN A COMPETING BUSINESS IN THE PRC
AND WITH WHICH STAR CHINA OR ITS AFFILIATES DO NOT COOPERATE IN TERMS OF
LICENSING OF TECHNOLOGY WITH RESPECT TO COMPETING PRODUCTS OR STAR CHINA OR ITS
AFFILIATES’ TRADEMARKS, OR THE PROCUREMENT AND SALE OF COMPETING PRODUCTS, IN
THE PRC.  FOR THE PURPOSE OF THIS SUBSECTION, AN ENTITY WILL BE DEEMED TO BE
ENGAGED PRIMARILY IN A COMPETING BUSINESS IN THE PRC IF ITS REVENUE (ON A
CONSOLIDATED BASIS) FROM THE SALE OF COMPETITIVE PRODUCTS IN THE PRC IS MORE
THAN 25% OF THE TOTAL REVENUE OF SUCH ENTITY (ON A CONSOLIDATED BASIS) IN THE
MOST RECENT FISCAL YEAR.

(d)                                 Potential Co-investments

Following the expiry of the time periods specified in 7.4(a) and (b) and
throughout the term of the Sale, Marketing and Supply Agreement, Star China or
it Affiliates will provide the JV Company with an opportunity to co-invest in
equity investments in entities in the PRC engaged primarily in the Competing
Businesses.  In assessing the feasibility of such investments, Star China would
involve the JV Company in the due diligence process.  Once Star China has
decided to proceed with the investment, it will notify the board of the JV
Company of its intention.  The board of the JV Company will then decide,
pursuant to Section 8.16 below, at the immediately subsequent special or
ordinary board meeting (which must be held no later than 30 days after the date
of notification by Star China of its decision to proceed with the investment)
whether or not to make a co-investment.  If within such 30-day period, the board
of the

27


--------------------------------------------------------------------------------




JV Company for whatever reason does not decide to make the co-investment with
Star China or its Affiliate, Star China or its Affiliate may proceed with that
investment without the restrictions set forth in this Section 7.


8.                                      BOARD


8.1                                 ESTABLISHMENT

The Board of the JV Company shall be established by the Parties and shall hold
its first meeting within thirty (30) days of the Establishment Date.


8.2                                 COMPOSITION AND TERM

The Board shall be composed of ten (10) Directors, of whom four (4) shall be
appointed by Valin TW, four (4) shall be appointed by Star China and two (2)
shall be appointed by Valin ST.  The Chairman shall be appointed by Valin TW. 
Each individual serving in the capacity of Director shall hold office for a term
of four (4) years, and each shall be eligible for consecutive terms of office
upon reappointment by the original appointing Party.  Any vacancy created in the
Board shall be filled by the Party which originally appointed the absent
Director causing the vacancy.  Any Party may at any time remove for any reason
any or all of the individuals appointed by such Party as a Director and appoint
in lieu thereof another individual or individuals to serve the remainder of the
relevant term(s).


8.3                                 LEGAL REPRESENTATIVE

The Chairman of the Board shall be the legal representative of the JV Company
and shall act only in accordance with the specific decisions, resolutions and
instructions of the Board.  Whenever the Chairman is unable to discharge his
duties, he shall authorize another Director to represent the JV Company.


8.4                                 AUTHORITY

The Board shall be the highest authority of the JV Company and shall make
decisions on all major and important matters of the JV Company.  The rules of

28


--------------------------------------------------------------------------------




procedure governing the Board and its powers and responsibilities are as set
forth in this Contract and the Articles of Association.


8.5                                 PERSONAL LIABILITY OF DIRECTORS

A Director, including the Chairman, shall not have personal liability for action
he undertakes on behalf of the JV Company within the scope of authority of this
Contract, the Articles of Association or the Board resolutions unless his or her
action:

(a)                                  is outside the scope of the approval or
authorization given to him by this Contract or the Board resolution;

(b)                                 is in breach of Articles 148 to 150 of the
Company Law; or

(c)                                  is in breach of the then current PRC Law.

Any Director, including the Chairman, breaches this Contract or Board of
Directors’ resolutions shall indemnify and hold harmless the JV Company against
all losses caused to or liabilities and expenses incurred by the JV Company. 
The JV Company shall, to the extent permitted by PRC Law, indemnify any Director
for damages or losses incurred in good faith by such Director in the performance
of his or her obligations.


8.6                                 DUTIES OF THE CHAIRMAN ARE AS FOLLOWS:

(a)                                  call and chair the Board meetings;

(b)                                 check and supervise the implementation of
the Board resolutions;

(c)                                  sign the JV Company’s investment
certificates;

(d)                                 sign important legal documents on behalf of
the JV Company; and

(e)                                  undertake any other responsibilities
delegated by the Board.

29


--------------------------------------------------------------------------------




 


8.7                                 UNANIMOUS APPROVAL

Resolutions of the Board involving the following matters shall be adopted only
upon the unanimous affirmative vote of all Directors (whether present in person
or by proxy) participating at a duly convened meeting:

(A)                                  AMENDMENT OF THE ARTICLES OF ASSOCIATION;

(B)                                 INCREASE OR REDUCTION OF REGISTERED CAPITAL;

(C)                                  ADJUSTMENT OF ANY PARTY’S EQUITY INTEREST
IN THE REGISTERED CAPITAL OF THE JV COMPANY;

(D)                                 MERGER OR CONSOLIDATION OF THE JV COMPANY
WITH ANY OTHER ECONOMIC ORGANIZATION OR REORGANIZATION OF THE JV COMPANY; AND

(E)                                  TERMINATION, LIQUIDATION OR DISSOLUTION OF
THE JV COMPANY.


8.8                                 OTHER DECISIONS OF THE BOARD

Except for those matters set forth in Article 8.7, the following matters shall
require the affirmative vote of not less than two-thirds (2/3) of the Directors
of which at least two (2) votes are cast by Directors appointed by the Chinese
Parties and at least two (2) votes are cast by Directors appointed by Star
China:

(A)                                  ESTABLISHMENT OF BRANCH OFFICES AND
SUBSIDIARIES;

(B)                                 TRANSFER, SALE, LEASE OR OTHER MANNER OF
DISPOSITION OF THE BUSINESS OR ASSETS OF THE JV COMPANY, IN WHOLE OR IN PART,
WHICH INVOLVES AN AGGREGATE AMOUNT IN EXCESS OF FIVE PERCENT (5%) OF THE NET
ASSET VALUE OF THE JV COMPANY (BASED ON THE LATEST FINANCIAL REPORTS OF THE JV
COMPANY); THE ACQUISITION OF THE BUSINESS OR ASSETS, IN WHOLE OR IN PART, OF ANY
OTHER COMPANY OR ENTITY THAT INVOLVES AN AGGREGATE AMOUNT IN EXCESS OF FIVE
PERCENT (5%) OF THE NET ASSET VALUE OF THE JV COMPANY (BASED ON THE LATEST
FINANCIAL REPORTS OF THE JV COMPANY); OR THE MAKING OF INVESTMENTS NOT IN THE
ORDINARY COURSE OF BUSINESS THAT INVOLVES AN AGGREGATE AMOUNT IN EXCESS OF FIVE
PERCENT (5%) OF THE NET ASSET VALUE OF THE JV COMPANY (BASED ON THE LATEST
FINANCIAL REPORTS OF THE JV COMPANY);

30


--------------------------------------------------------------------------------




 

(C)                                  GRANTING OF A SECURITY INTEREST IN ANY
ASSETS OF THE JV COMPANY THAT DOES NOT FALL WITHIN THE ANNUAL FINANCE BUDGET AS
APPROVED BY THE BOARD AND INVOLVE IN EXCESS OF FIVE PERCENT (5%) OF THE NET
ASSET VALUE OF THE JV COMPANY IN THE AGGREGATE IN ANY FISCAL YEAR (BASED ON THE
LATEST FINANCIAL REPORTS OF THE JV COMPANY) OR OTHER VALUE OR AMOUNT AS MAY BE
DETERMINED BY THE BOARD FROM TIME TO TIME;

(D)                                 APPROVAL OF ANY LOAN THAT DOES NOT FALL
WITHIN THE ANNUAL FINANCE BUDGET AS APPROVED BY THE BOARD, GUARANTEE OR LEASE
AGREEMENT THAT INVOLVES AN AGGREGATE RENTAL INCOME OR PAYMENT AMOUNT EXCEEDING
RMB FIVE (5) MILLION IN A FINANCIAL YEAR;

(E)                                  APPROVAL OF THE CAPITAL EXPENDITURES OF THE
JV COMPANY IN AN AGGREGATE AMOUNT IN EXCESS OF TWO PERCENT (2%) OF THE NET ASSET
VALUE OF THE JV COMPANY IN ANY FISCAL YEAR (BASED ON THE LATEST FINANCIAL
REPORTS OF THE JV COMPANY) OR OTHER AMOUNT AS MAY BE DETERMINED BY THE BOARD
FROM TIME TO TIME;

(F)                                    THE ENTRY BY THE JV COMPANY INTO ANY
JOINT VENTURES OR PARTNERSHIPS OR ANY OTHER PROFIT-SHARING AGREEMENT AND THE
AMENDMENT OR TERMINATION OF ANY SUCH AGREEMENT OR ARRANGEMENT;

(G)                                 ENTERING INTO ANY SUBSTANTIAL TRANSACTION
THAT IS NOT IN THE ORDINARY COURSE OF BUSINESS OR NOT ON AN ARM’S LENGTH BASIS;

(H)                                 ENTERING INTO ANY TRANSACTION OR
UNDERSTANDING INVOLVING RECEIPT OR EXPENDITURE OF AN AMOUNT WHICH EXCEEDS THE
LESSER OF (I) US$5 MILLION AND (II) FIVE PERCENT (5%) OF THE NET ASSET VALUE OF
THE JV COMPANY, WHICH HAS NOT BEEN INCLUDED IN THE ANNUAL FINANCE BUDGET
APPROVED BY THE BOARD;

(I)                                     DECLARATION OF DIVIDENDS AND
DETERMINATION OF THE DISTRIBUTION PLAN OF PROFITS;

(J)                                     DETERMINATION OF THE AMOUNTS TO BE
ALLOCATED TO EACH OF THE THREE FUNDS;

(K)                                  THE APPOINTMENT OR DISMISSAL OF SENIOR
MANAGEMENT PERSONNEL, EXAMINING AND APPROVING THE LABOUR CONTRACTS BETWEEN THE
JV COMPANY AND THE SENIOR MANAGEMENT PERSONNEL AND DETERMINATION OF THE
COMPENSATION OF SUCH PERSONNEL;

31


--------------------------------------------------------------------------------




 

(L)                                     EXAMINING AND APPROVING SIGNIFICANT
REPORTS, INCLUDING LONG-TERM BUSINESS AND PRODUCTION PLANS, ANNUAL OPERATING
PLANS AND BUDGETS AND FINANCIAL REPORTS;

(M)                               APPROVING ANY CHANGE THAT ADVERSELY AFFECTS
THE JV COMPANY’S TAX POSITION OR TREATMENT;

(N)                                 APPROVING ANY DECISION WHICH WOULD CAUSE THE
JV COMPANY TO CHANGE ITS ACCOUNTING POLICY UNLESS SUCH CHANGE IS MANDATED BY
LAW;

(O)                                 THE RESOLVING, SETTLING OR COMPROMISING OF
ANY CONFLICTS WITH THIRD PARTIES WHICH IS DETERMINED BY THE GENERAL MANAGER OR
THE CFO TO HAVE SIGNIFICANT IMPACT ON THE JV COMPANY’S BUSINESS OR OPERATION;

(p)                                 examining and approving contracts between
the JV Company on the one hand and its Shareholders, Affiliates, Directors or
Senior Management Personnel or their Affiliates on the other hand;

(q)                                 any agreement or understanding for the
transfer of the technology of the JV Company;

(r)                                    other contracts or agreements that will
have substantial impact on the JV Company;

(s)                                  any agreement that restricts the ability of
the JV Company to compete;

(t)                                    the engagement of the JV Company’s
Auditors;

(u)                                 approval of any agreements or understandings
regarding regional distribution or exclusive distribution or agency with respect
to the JV Company’s products;

(v)                                 approval of the establishment of Board
committees and approval of the appointment of Directors to serve on such
committees; and

32


--------------------------------------------------------------------------------




 

(w)                               approval of any plan for environmental
investigation or remediation and any capital expenditures associated therewith,
with the exception of the environmental plans and expenditures that have been
included in the annual budget for environmental protection.


8.9                                 ORDINARY BOARD MEETINGS

The regular meeting of the Board shall be held at least once every quarter.
Meetings of the Board normally shall be held at the registered address of the JV
Company, but may also be held at any other place as may be jointly selected by
the Chairman and one Director appointed by Star China.


8.10                           SPECIAL BOARD MEETINGS

Within three (3) Business Days after the receipt of the request by at least one
director appointed by any Party requesting that a special Board meeting shall be
held, either the Chairman, or in his absence or failure to act, an authorized
Director, of the Board shall deliver a notice to all the Directors to convene a
special Board meeting, which shall be held within fourteen (14) days after the
deliver of such a notice.  A special Board meeting shall not be requested by a
director nominated by the same Party more than once every calendar quarter,
provided that this restriction shall not apply if such proposal is requested by
at least one-third (1/3) of the Directors.


8.11                           NOTICE OF MEETINGS

The Chairman, or in his absence or failure to act, an authorized Director, shall
issue a notice by telephone, facsimile transmission, personal delivery or
verifiable e-mail at least fourteen (14) days prior to any Board meeting,
stating the specific agenda, time and place of the meeting.  Such notice period
may be abridged or waived by the written consent of all the Directors.


8.12                           ATTENDANCE

A Director may attend a Board meeting in person, by conference call or designate
another person by proxy to vote in his place.  Such designation shall be in
writing,

33


--------------------------------------------------------------------------------




shall be signed by the Director and shall identify the meeting or meetings at
which the person may act as a proxy and any instructions that may be applicable
to the proxy.  A Director may appoint another Director as his proxy.  A person
acting as a proxy may act for more than one Director at the same time.


8.13                           QUORUM FOR MEETINGS

The quorum for a Board meeting shall consist of two-thirds (2/3) of the total
number of Directors (i.e. seven (7) Directors) present in person or by
conference telephone or by proxy, which shall include at least one (1) Director
appointed by each Party.  However, if proper notice to convene a Board meeting
has been given and there are more than tow-thirds of the Directors attending the
meeting and if the Directors appointed by a Party fail to attend the meeting in
person or by proxy or by conference telephone, and therefore a quorum is not
present in accordance with the preceding sentence, such Board meeting shall be
adjourned and reconvened at the same location and time fifteen (15) days later
and the Directors then present (which shall be more than Two-thirds of the total
number of Directors) shall be sufficient to form a quorum and the
above-mentioned requirement of at least one Director appointed by each party
will not be applicable for this meeting.


8.14                           VOTING

The Directors may vote on any matters either by attending meetings in person, by
telephonic conference or by proxy.  Except for the matters set forth in Articles
8.7 and 8.8, if a quorum is present, a simple majority of all of the Directors
may pass a resolution at a duly convened board meeting.


8.15                           RESOLUTIONS OF THE BOARD

Resolutions of the Board shall be in the written form.  The Directors shall be
responsible for resolutions adopted by the Board.  Where a resolution of the
Board violates any PRC Laws or the Articles of Association and causes the JV
Company to incur serious loss, those Directors participating in the adoption of
the resolution are liable to the JV Company for damages; provided, however, if a
Director is proven to have cast a vote against such a resolution and such a
negative vote is recorded in the minutes, the Director shall be exempt from
liability.

 

34


--------------------------------------------------------------------------------



 


8.16                           DECISION OF THE BOARD REGARDING CO-INVESTMENT

With respect of the co-investment proposal of Star China to the Board in
accordance with Clause 7.4, Star China undertakes that (i) it will not delay the
Board meeting to discuss the investments in question by not attending the Board
meeting, and (ii) the directors nominated by Star China shall vote in favor of
such investments.


8.17                           WRITTEN RESOLUTION

Notwithstanding any other provisions of this Contract, a written resolution may
be adopted by the Board in lieu of a meeting of the Board provided that such a
resolution is sent to all the Directors of the JV Company and is signed by the
number of Directors required to carry such resolution had a Board meeting been
convened.


8.18                           COMPENSATION AND EXPENSES

The JV Company shall not pay any remuneration or subsidy to any Director for
attendance at a Board meeting.  The JV Company may reimburse a Director for
reasonable travelling, accommodation and other living expenses for attending
Board meetings if the Board agrees to do so.


8.19                           BOARD MINUTES

Board minutes shall be kept for each Board meeting and signed by all Directors
present at the Board meeting in person or by proxy.  In order to facilitate the
smooth conduct of Board meetings, the Chairman shall appoint designee to take
minutes during Board meeting.  The duties of such designee shall be to take
detailed minutes of the Board meeting, procure the proper signatures for the
adoption of such minutes, translate or arrange for the translation of documents
and dispatch to the Directors documents to be used for discussion in the Board
meeting.  Minutes of the Board meeting shall be maintained in both Chinese and
English by the JV Company.

35


--------------------------------------------------------------------------------





 


8.20                           AGREEMENT TO EXTEND MARKETING AGREEMENT

Each Party shall, upon request of any Party, cause the Directors nominated by
such Party to approve the extension of the term of the Sale, Marketing and
Supply Agreement, without making any other amendment, for the remaining of its
original term in the event that such agreement is early terminated before the
expiry of its original term mandated by PRC Law, provided that such extension
and the terms and conditions do not contravene applicable PRC Law.


8.21                           ESTABLISHMENT OF  TRADING COMPANY

Each Party hereto agrees (i) that a trading company should be established in
Cayman Islands by Star China or any of its Affiliates (including without
limitation, Lone Star Technologies) and Valin TW for the purpose of being the
importer of record in North America (Canada, the United States of America and
Mexico, which includes any offshore drilling within the territorial waters of
such countries) and (ii) that it is the parties desire that the products sold
such trading company pursuant to the Sale, Marketing and Supply Agreement shall
be sold on terms that will not subject such sales to any Pricing Adjustments.


8.22                           ESTABLISHMENT OF AUDIT COMMITTEE

The Board will establish an Audit Committee consisting of three directors. Two
members of this committee will be appointed by Star China and one member will be
jointly appointed by the Chinese Parties.  The rights, authority and function of
the Audit Committee are set forth in Schedule 6 hereto.


9.                                      MANAGEMENT ORGANIZATION


9.1                                 ESTABLISHMENT

(a)                                  The JV Company shall establish a management
organization which shall be in charge of the daily operations and management of
the JV Company.

(b)                                 The management organization shall be headed
by the General Manager and constituted with Senior Management Personnel and
other management personnel. The Initial Organizational Chart setting forth the
Senior Management Personnel is set forth as Schedule 7 hereto.

(c)                                  The General Manager and all of the Deputy
General Managers shall be nominated by Valin TW.  The initial personnel who
shall hold such offices are set forth as Schedule 8 hereto.

36


--------------------------------------------------------------------------------




 

(d)                                 The Chief Financial Officer, the Chief
Operating Officer, the Director of Quality Assurance and Technical Support and
the Director of International Marketing shall be nominated by Star China.  The
initial personnel who shall hold such office are set forth on Schedule 9
attached hereto. The General Manager shall appoint the Director of Quality
Assurance and Technical Support and the Director of International Marketing
nominated by Star China.  The scope of authority of each of these personnel
shall be as set out in Schedule 9.

(e)                                  Each Party agrees to cause the Directors
appointed by it to approve all persons nominated to Senior Management Personnel
positions in accordance with this Section 9.  Each individual serving in the
capacity of Senior Management Personnel shall hold office for a term of three
(3) years, and each shall be eligible for consecutive terms of office if
re-nominated by the original nominating Party.


9.2                                 EMPLOYMENT

Except as otherwise described in this Contract, each Senior Management Personnel
shall be appointed and removed by the Board of the JV Company. Each Senior
Management Personnel (other than the General Manager) and the mid-level
personnel as set forth on the organization chart attached hereto as Schedule 7
shall receive his assignment from and shall report to the General Manager.  Each
Senior Management Personnel shall be subject to removal at any time by the Board
if he/she fails to fulfil his/her duties properly and the General Manager
proposes the removal.  In the event a Senior Management Personnel is removed,
the Party that originally nominated such personnel shall nominate another
individual for such position.  The Chairman shall have the right to temporarily
appoint such a Senior Management Personnel if such Party fails to nominate
another individual within thirty (30) days of such individual’s removal until
such Party nominates another individual.


9.3                                 COMPENSATION

Matters such as salaries, wages, subsidies, benefits, insurance, allowances,
rewards and other compensation matters of the Senior Management Personnel shall
be

37


--------------------------------------------------------------------------------




 

stipulated in the Labour Contract between the JV Company and such Senior
Management Personnel.


9.4                                 CONFIDENTIALITY AND NON-COMPETITION

Each employee who has access to confidential information of the JV Company,
including technology and intellectual property, shall, as a condition to
employment by the JV Company, execute an agreement substantially in the form of
Schedule 2 attached hereto, which contains provisions prohibiting the disclosure
of confidential information and also restricting the ability of such to compete
with the business of the JV Company.


10.                               ANTI-CORRUPTION

Each of the Chinese Parties acknowledges that Lone Star Technologies will be
required to consolidate the financial results of the JV Company and its
subsidiary(ies) with Lone Star Technologies’ own financial results, and will be
required to ensure that the JV Company and each of its subsidiaries is operated
in accordance with the Laws that are applicable to companies that are publicly
traded in the United States.  As such, from and after the Establishment Date,
the Chinese Parties will use reasonable efforts to cause the JV Company to
implement, monitor and maintain compliance at the JV Company and each of its
subsidiaries with all policies, procedures and controls that Lone Star
Technologies requires of its subsidiaries (the “LST Policies”). Such LST
Policies will include, but may not be limited to, internal and financial
controls for compliance with the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder, policies for compliance with the US Foreign
Corrupt Practices Act and the rules and regulations promulgated thereunder, as
well as Lone Star Technologies code of conduct and other financial, treasury,
legal, compliance and accounting policies (including US GAAP).


11.                               LABOUR MANAGEMENT


11.1                           AUTONOMY TO EMPLOY STAFF

The labour policies of the JV Company shall be formulated in accordance with
applicable PRC Law.  The JV Company shall have all possible autonomy under

38


--------------------------------------------------------------------------------




 

the PRC Law concerning the recruitment, employment, compensation, designation of
welfare benefits, procurement of labour insurance, promotion, discipline and
dismissal of Working Personnel.

The JV Company will establish the trade union organization in accordance with
the PRC Law and the Articles of Association of the JV Company and the
requirements with respect to the institutional framework and the activities of
the trade union shall be complied with.


11.2                           EMPLOYMENT

On or prior to the Establishment Date, the JV Company will enter into employment
agreements in the form as set forth in Schedule 2 with the existing Working
Personnel of Valin MPM who are necessary to operate the steel production
assets.  The Term of the employment agreement shall comply with the applicable
PRC Law and shall be at least of three (3) years.  The welfare treatment of the
Working Personnel shall be no less favourite than that was set out in the
Schedule 10.  The JV Company will acknowledge the former length of service of
such Working Personnel with HYST Group and the JV Company will offer the Working
Personnel employment benefits based on the aggregate of the former length of
service with  HYST Group and the new length of service with the JV Company of
such Working Personnel. During the operation of the JV Company going forward,
issues regarding the labor contract or the employment relationship with the
above Working Personnel shall be settled in accordance with the then applicable
PRC Law.  However, (i) any compensation, if any, payable to Working Personnel of
Valin MPM due to the termination of labor contract with such Working Personnel
as a result of the capital contribution to the JV Company by Star China or the
conversion of Valin MPM into the JV Company and (ii) any liabilities arising
from the employees’ employment by HYST Group, Valin MPM, the JV Company or their
respective Affiliates which have not been reflected in the financial statements
as of the Base Date of Evaluation (as defined in the Capital Increase Agreement)
or otherwise disclosed in writing by the Chinese Parties and agreed by Star
China before the Funding Date, shall be borne by the Chinese Parties only.

The JV Company shall continue to employ appropriate Working Personnel according
to production needs.

39


--------------------------------------------------------------------------------





 


11.3                           COMPENSATION

The compensation to the employees of the JV Company shall comply with the PRC
Law.  Matters such as the salary system of the JV Company, compensation, wages,
subsidies, benefits, insurance, allowances, rewards and other compensation
matters of Working Personnel shall be stipulated in the Labour Contract between
the JV Company and each Working Personnel.


12.                               ANNUAL OPERATING PLANS AND BUDGETS


12.1                           PREPARATION

The General Manager shall be responsible for the preparation of the annual
operating plans and budgets of the JV Company.  The operating plan and budget
for the next fiscal year shall be submitted to the Board for examination and
approval prior to November 15 of each year and shall include detailed plans and
projections regarding:

(a)                                  procurement of materials, machinery,
equipment and other capital expenditures of the JV Company;

(b)                                 plans and policies with respect to the
manufacture of the Products;

(c)                                  estimated revenues, expenditures and
profits of the JV Company;

(d)                                 human resources plans of the JV Company; and

(e)                                  marketing, sales and distribution plans and
policies for the Products.


12.2                           EXAMINATION AND IMPLEMENTATION

The Board shall complete its examination and approval of each annual operating
plan and budget for the next fiscal year on or prior to December 31 of each
year.  The General Manager shall be responsible for the implementation of the
annual operating plan and budget as approved by the Board.

40


--------------------------------------------------------------------------------





 


13.                               TAXATION, THREE FUNDS AND PROFIT DISTRIBUTION


13.1                           TAXATION

The JV Company shall comply with the PRC Law.  The JV Company shall be entitled
to all preferential treatment in respect to taxes and duties allowed under China
Law.


13.2                           THREE FUNDS

After recovering accumulated losses in prior years, if any, and payment of taxes
in accordance with the relevant PRC Law, the JV Company shall set aside certain
percentage of its annual after-tax profit for contribution towards the Three
Funds.  The amount to be set aside to the Three Funds shall be decided by the
Board on a annual basis in accordance with the financial performance of the JV
Company and applicable PRC Law.


13.3                           PROFIT DISTRIBUTION

AFTER RECOVERING PRIOR YEARS’ LOSSES, PAYING TAXES IN ACCORDANCE WITH PRC LAW
AND MAKING CONTRIBUTIONS TO THE THREE FUNDS, THE REMAINING EARNINGS OF THE JV
COMPANY WILL BE AVAILABLE FOR DIVIDEND DISTRIBUTION TO THE PARTIES.  THE BOARD
SHALL CALCULATE THE NET PROFIT (OR NET LOSS) AT THE END OF EACH FISCAL YEEAR AND
DISTRIBUTE THE PROFITS IN ACCORDANCE WITH THE DIVIDENDS DISTRIBUTION PLAN PASSED
BY THE BOARD.  WITH RESPECT TO THE DIVIDENDS DISTRIBUTION PLAN PASSED BY THE
BOARD, THE GENERAL MANAGER SHALL RECOMMEND A DIVIDEND DISTRIBUTION PLAN TO THE
BOARD WITHIN THE FIRST THREE (3) MONTHS FOLLOWING THE END OF EACH FISCAL YEAR OF
THE JV COMPANY FOR THE BOARD’S CONSIDERATION AND APPROVAL OR MODIFICATION.  IN
HIS OR HER RECOMMENDATION, THE GENERAL MANAGER SHALL CONSIDER WHETHER THE JV
COMPANY HAS SUFFICIENT WORKING CAPITAL TO PAY THE DIVIDENDS AND MEET ITS
APPROVED CAPITAL EXPENDITURE BUDGET AND WORKING CAPITAL REQUIREMENT FOR THE
CURRENT BUDGET YEAR.  THE JV COMPANY SHALL NOT DISTRIBUTE DIVIDENDS UNLESS THE
LOSSES OF PREVIOUS FISCAL YEAR(S) HAVE BEEN FULLY MADE UP.  REMAINING
UNDISTRIBUTED DIVIDEND FROM PREVIOUS YEARS MAY BE DISTRIBUTED TOGETHER WITH THAT
OF THE CURRENT YEAR.

41


--------------------------------------------------------------------------------




 

DIVIDENDS SHALL BE DISTRIBUTED TO THE PARTIES IN PROPORTION TO EACH PARTY’S
HOLDING OF THE REGISTERED CAPITAL OF THE JV COMPANY AT THE TIME OF THE
DISTRIBUTION.  PAYMENT OF DIVIDEND DISTRIBUTIONS TO EACH PARTY SHALL BE IN
RENMINBI, PROVIDED THAT ANY DIVIDENDS PAYABLE TO STAR CHINA SHALL BE FREELY
REMITTABLE OUT OF CHINA IN US DOLLARS OR ANOTHER FREELY TRADABLE FOREIGN
CURRENCY ACCEPTABLE TO STAR CHINA.


14.                               FINANCIAL AFFAIRS AND ACCOUNTING


14.1                           ACCOUNTING POLICY

THE JV COMPANY SHALL MAINTAIN ITS ACCOUNTS IN ACCORDANCE WITH OFFICIALLY
PROMULGATED PRC LAWS AND THE PROVISIONS OF THIS CONTRACT AND THE ARTICLES OF
ASSOCIATION AND IN A MANNER SUFFICIENT TO SATISFY THE PRC GAAP AND THE FINANCIAL
AND TAX REPORTING REQUIREMENTS OF THE PARTIES.  THE CHIEF FINANCIAL OFFICER
SHALL WORK TOGETHER WITH THE DEPUTY GENERAL MANAGER IN CHARGE OF FINANCE TO
ESTABLISH AND TO AMEND FROM TIME TO TIME THE ACCOUNTING SYSTEM AND PROCEDURES
FOR THE JV COMPANY IN COMPLIANCE WITH THE PRC GAAP (AND TO THE MOST EXTENT, US
GAAP) AND APPLICABLE LAWS AND REGULATIONS PROMULGATED BY RELEVANT GOVERNMENT
BODY AND SUBMIT THEM TO THE GENERAL MANAGER, AUDIT COMMITTEE AND THE BOARD FOR
APPROVAL.  FINANCIAL STATEMENTS SHALL BE PREPARED IN ACCORDANCE WITH SECTION
14.5 BELOW AND THE COST FOR PREPARATION OF SUCH FINANCIAL STATEMENTS SHALL BE
BORNE BY THE JV COMPANY.  THE FISCAL YEAR OF THE JV COMPANY SHALL START ON
JANUARY 1 OF THE YEAR AND END ON DECEMBER 31 OF THE SAME YEAR.  THE FIRST FISCAL
YEAR OF THE JV COMPANY SHALL COMMENCE ON THE ESTABLISHMENT DATE AND END ON
DECEMBER 31 OF THE SAME YEAR.  THE LAST FISCAL YEAR OF THE JV COMPANY SHALL
START ON JANUARY 1 OF THE YEAR OF TERMINATION AND END ON THE DATE OF
TERMINATION.


14.2                           BOOKS AND RECORDS

The JV Company shall keep true, correct and complete records and accounts in
accordance with applicable PRC Law and PRC GAAP.


14.3                           INSPECTION OF BOOKS AND RECORDS

Each Party shall have the right to examine and copy all books of account,
records, vouchers, contracts and documents of any kind that are necessary or
appropriate for monitoring the financial performance of the JV Company.  Each
Party may make

42


--------------------------------------------------------------------------------




 

such examination and copies of the documents during the JV Company’s normal
business hours, provided that such examination and copying does not unreasonably
interfere with the business operations of the JV Company.  Each Party may
exercise such rights through its agent or employee or by an independent
accounting firm designated by the Party.


14.4                           REPORTING CURRENCY

The reporting currency of accounts of the JV Company shall be in Renminbi.  When
foreign currency denominated transactions take place, the foreign currency
amount will be translated monthly into the reporting currency for recording
purposes in accordance with PRC GAAP and reconciled to US GAAP on a monthly
basis.  Any increase or decrease in the balance of foreign currency trading
account shall be translated into the reporting currency of account in accordance
with the foreign exchange rate announced by the People’s Bank of China on the
transaction date or on the first day of the month when the transaction takes
place.


14.5                           FINANCIAL STATEMENTS

The JV Company shall prepare and provide to the Parties the followings:

(a)                                  Within thirty (30) days after the last day
of each fiscal year, the audited balance sheet of the JV Company as of the end
of such fiscal year and the related profit and loss statement and statement of
cash flows for the fiscal year then ended, in each case audited by the Auditors
in accordance with PRC GAAP and US GAAP.

(b)                                 Within fifteen (15) days after the last day
of each fiscal year, the unaudited balance sheet of the JV Company as of the end
of such fiscal year and the related unaudited profit and loss statement and
statement of cash flows for the fiscal year then ended.

(c)                                  Within seven (7) days after the last day of
each financial quarter, the unaudited balance sheet of the JV Company as of the
end of such quarter and the related profit and loss statement (for such quarter
and for the year-to-date), in each case received by the Auditors in accordance
with PRC GAAP.

43


--------------------------------------------------------------------------------




 

(d)                                 Within five (5) days after the last day of
each month, (i) a profit and loss statement for such month; and (ii) a
forecast/outlook for the remainder of the current fiscal quarter, which shall
include, but without limitation to, the number of personnel, revenue, cash
balance and expenses, in each case prepared by the JV Company in accordance with
PRC GAAP.


14.6                           AUDIT

(a)                                  The JV Company’s audited annual financial
statements shall be submitted  to the General Manager and the Board for
approval.

(b)                                 Each Party shall be entitled (but not
obliged) to appoint (once in each fiscal year) an accountant registered in China
or abroad to audit the accounts of the JV Company. If the results of any such
audit are significantly different from that conducted by the JV Company’s
auditors and are accepted by the Board, the expense of the audit shall be borne
by the JV Company.  Otherwise, the expense of the audit shall be borne by the
Party requesting the audit.  The JV Company shall permit such accountant to have
access to the JV Company’s books and records and Senior Management Personnel and
shall provide such accountant with office space and all other reasonable
facilities to enable the accountant to carry out the audit.


14.7                           ADDITIONAL REPORTS AND PROVISION OF RETURNS

THE JV COMPANY SHALL PROVIDE, WITHOUT CHARGE, TO ANY PARTY THAT MAY SO REQUEST A
COPY OF EACH TAX RETURN AND REPORT THAT IT IS REQUIRED TO FILE WITH ANY
GOVERNMENTAL ENTITY IN SUFFICIENT TIME PRIOR TO SUCH FILING TO PERMIT ITS REVIEW
BY SUCH PARTY PRIOR TO FILING.


15.                               BANK ACCOUNTS AND FOREIGN EXCHANGE


15.1                           BANK ACCOUNTS

The JV Company shall open RMB deposit accounts and Foreign Exchange deposit
accounts in accordance with PRC Law.  The JV Company may also open Foreign
Exchange deposit accounts with foreign banks outside China, as designated by the
Board subject to approval by the relevant government authorities.

 

44


--------------------------------------------------------------------------------



 


15.2                           FOREIGN EXCHANGE REQUIREMENTS OF THE JV COMPANY

All of the JV Company’s Foreign Exchange receipts shall be deposited in its
Foreign Exchange accounts and all the payments in Foreign Exchange shall be made
from its Foreign Exchange deposit accounts.  Star China shall have the right to
remit outside China all payments made to it by the JV Company, including amounts
paid to it upon dissolution of the JV Company, in accordance with applicable PRC
Laws.


16.                               CONFIDENTIALITY


16.1                           CONFIDENTIALITY

(a)                                  Each of the Parties acknowledges and agrees
that the discharge of its obligations under this Contract and the contracts and
documents referred to herein to which it is a party will involve the disclosure
of Confidential Information.

(b)                                 The Parties shall use the Confidential
Information only for the purposes of signing and performing this Contract, the
Schedules and the other contracts and documents contemplated herein and therein
to which it is a party, and shall not disclose any Confidential Information to
third parties without the prior written consent of the Party providing such
Confidential Information; provided, however, that a Party (the “Receiving
Party”) may be permitted to disclose Confidential Information (i) received by it
to its Affiliate(s), auditors, attorneys, investment advisors and lenders when
such disclosure is necessary, either for such Party’s own internal operations or
for such Party to carry out its obligations under this Contract, the Articles of
Association or the other contracts referred to herein, provided, that the
Receiving Party shall ensure that the recipient is made aware of and complies
with the Receiving Party’s obligations of confidentiality under this Contract as
if the recipient was a party to this Contract; (ii) if such Confidential
Information is public, and the Receiving Party has not taken any action in
violation of this Contract which has resulted in such Confidential Information
becoming public; (iii) in response to valid legal process by a Governmental Body
having jurisdiction over the Receiving Party, (iv) received from a third party
not bound by an obligation of confidentiality to the disclosing Party,

45


--------------------------------------------------------------------------------




 

                                                and (v) as otherwise required by
law applicable to the Receiving Party, including without limitation, the rules
promulgated by China Securities Regulatory Commission, US Securities and
Exchange Commission, the Shenzhen Stock Exchange or the New York Stock Exchange.

(c)                                  The JV Company, the Parties and their
respective Affiliates that receive Confidential Information shall make such
Confidential Information available only to those of their directors, auditors,
attorneys, investment advisors and lenders, senior management personnel and
working personnel whose duties necessitate familiarity with such Confidential
Information and shall cause such directors, auditors, attorneys, investment
advisors and lenders, senior management personnel and working personnel also to 
comply with the confidentiality obligations set forth in Article16.1(b).

(d)                                 The confidentiality obligations set forth in
this Article 16.1 shall be observed and complied with during the Joint Venture
Term and for an additional period of five (5) years after the termination of
this Contract.


17.                               DURATION OF THE JV COMPANY

Subject to the provisions for earlier termination under this Contract, the JV
Company shall continue to operate indefinitely or for the maximum term
(including extensions of term) approved by the Examination and Approval
Authorities.


18.                               TERMINATION


18.1                           TRIGGERING EVENTS

This Contract may be terminated in the event that any of the conditions or
events set forth below occurs:

(a)                                  Any Party fails to perform any of its
obligations under the Contract or the Articles of Association in connection
therewith and this causes the JV Company to be unable to continue its business. 
In such case, any non-breaching Party may give notice of termination, provided,
however, that the Chinese Parties may only give notice of termination in the
event

46


--------------------------------------------------------------------------------




 

                                                Star China breaches this
Contract or the Articles of Association and not if the other Chinese Party
breaches this Contract under this Article.

(b)                                 The JV Company sustains serious losses from
a natural disaster, war or an Event of Force Majeure and is unable to continue
its business.  In such case, any Party may give notice of termination.

(c)                                  The Parties agree to terminate this
Contract and agree on the terms for the dissolution of the JV Company.  In such
case, the JV Company and its assets shall be dealt with in accordance with
applicable PRC Law and the agreements reached by the Parties from time to time.

(d)                                 In the event that there is a material breach
under the Sale, Marketing and Supply Agreement, which results in the termination
of the Sale, Marketing and Supply Agreement.

(e)                                  In the event that the US$/RMB exchange rate
fluctuates by more than 10% as described in Article 2 of the Capital Increase
Agreement and the relevant Party elects to terminate the Capital Increase
Agreement.

In the event 18.1(b), (c) and (e) occurs, the Board shall submit the application
for dissolution to the Examination and Approval Authorities for approval; in the
event 18.1(a) or (d) occurs, any non-breaching party may submit such an
application for approval. In the case of 18.1(a) or (d), the Party or Parties in
breach shall compensate the JV Company for the losses thus sustained.


18.2                           PURCHASE OF THE JV COMPANY AS A GOING CONCERN

(a)                                  In the event that (i) one (1) Party is the
subject of proceedings for liquidation or dissolution or ceases to carry on
business or (ii) notice of termination is given by a Party pursuant to Article
18.1(a) or (d), the remaining or non-breaching Party(ies) may elect to purchase
the JV Company as a going concern at Fair Market Value in accordance with the
procedures set forth below.  As used in this Article, the term “EBITDA” shall
mean the JV Company’s earnings on a consolidated basis, before interest, taxes,
depreciation and amortization, all as they are derived from the JV Company’s
relevant audited consolidated financial statements,

47


--------------------------------------------------------------------------------




 

                                                together with the JV Company’s
interim consolidated financial statements that have been reviewed by the JV
Company’s independent outside auditor.

(i)                                     Determination of Fair Market Value: each
Party shall, at its own cost, engage a reputable, independent, internationally
known and qualified appraiser to appraise the JV Company, together with its
consolidated subsidiaries, as a going concern.  If the average of the two
appraisals made by the appraisers engaged by both Parties does not exceed the
lower appraisal by more than twenty percent (20%), the average shall be adopted
as the fair market value (the “Fair Market Value”); if the average of the two
appraisals (the “Two Appraisals”) made by the appraisers engaged by both Parties
exceeds the lower appraisal for more than twenty percent (20%), the external
auditor of the JV Company shall appoint another appraiser to conduct another
appraisal (the “Third Appraisal”) and the results of the Two Appraisals which is
closer to the Third Appraisal shall be taken as the Fair Market Value.  If only
one Party engages an appraiser or an appraiser is mutually engaged by both
Parties, then the appraisal given by such sole appraiser shall be taken as the
Fair Market Value.

 

(ii)                                  In making an appraisal, the appraiser
shall be required to take into account all relevant facts, including, without
limitation, the going concern value of the JV Company; the value of comparable
companies, as discerned from public records; multiples of EBITDA and revenues
derived from the JV Company’s consolidated financial statements for the prior
three years or such shorter time as the JV Company has been in operation; and
the JV Company’s consolidated projections for the following fiscal year, all as
if the JV Company were being sold to an independent third-party buyer in an
international transaction on an arm’s-length basis, without regard to any lack
of liquidity due to the fact that the JV Company is not then a public company.

 

(iii)                               The purchasing Party shall purchase the
Interest of the selling Party in the JV Company for a purchase price equal to
the percentage interest that such selling Party then currently holds in the
registered

48


--------------------------------------------------------------------------------




 

                                                CAPITAL OF THE JV COMPANY
MULTIPLIED BY THE FAIR MARKET VALUE OF THE JV COMPANY.

(IV)                              AFTER DETERMINATION OF THE PURCHASE PRICE, THE
PARTIES SHALL EXECUTE A PURCHASE AND SALE AGREEMENT AND SHALL USE THEIR BEST
EFFORTS TO ASSIST AND SECURE, WITHIN THIRTY (30) DAYS OF THE EXECUTION OF SUCH
PURCHASE AND SALE AGREEMENT, ALL NECESSARY GOVERNMENTAL APPROVALS REQUIRED TO
GIVE EFFECT TO SUCH PURCHASE AND SALE AGREEMENT.  THE CLOSING PROCEDURES OF SUCH
PURCHASE AND SALE OF EQUITY INTERESTS AND THE PAYMENT OF PURCHASE PRICE SHALL BE
COMPLETED IN ACCORDANCE WITH THE SALE AND PURCHASE AGREEMENT BETWEEN THE
PARTIES.

(V)                                 AFTER APPROVAL OF THE PURCHASE AND SALE
AGREEMENT HAS BEEN OBTAINED, THE PARTIES SHALL TERMINATE THIS CONTRACT AND THE
SCHEDULES HEREIN BY A WRITING EXECUTED BY THE DULY AUTHORIZED REPRESENTATIVE OF
EACH OF THE PARTIES.

(b)                                 The Parties shall continue to perform their
obligations under this Contract prior to completion of Article 18.2(a)(v) above.


19.                               LIQUIDATION AND DISSOLUTION


19.1                           LIQUIDATION

Upon the adoption of a unanimous Board resolution to terminate this Contract
pursuant to Article 18.1 and approval by the Examination and Approval
Authorities to dissolve the JV Company, the Parties shall cause the Directors
appointed by them to adopt a resolution to liquidate the JV Company and
establish a liquidation committee.  The composition, powers and functions of the
liquidation committee, formulation of liquidation procedures and payment of
liquidation proceeds shall be in accordance with the applicable PRC Law and the
Articles of Association.


19.2                           EFFECT OF DISSOLUTION OR SALE AS A GOING CONCERN

The dissolution of the JV Company or sale of the JV Company as a going concern
shall not release a Party from its liability to pay any sums of money accrued,
due and payable to the other Party or discharge its then-accrued and unfulfilled

49


--------------------------------------------------------------------------------




 

obligations, including any liability to the JV Company or the other Party in
respect of any breach of this Contract pursuant to Article 19 hereof.


19.3                           TERMINATION

After the liquidation of the JV Company is completed and the JV Company has been
effectively dissolved, the Parties shall terminate this Contract, the Articles
of Association and the agreements contemplated herein to which Star China or its
Affiliates are a party (except as otherwise agreed to by the Parties) by written
notice signed by the duly authorized representative of each of the Parties.


19.4                           BREACH OF CONTRACT

If a Party fails to perform any of its material obligations under this Contract,
or if a representation or warranty made by a Party under this Contract is untrue
or materially inaccurate, the Party shall be deemed to have breached this
Contract.


19.5                           FAILURE TO PAY CAPITAL CONTRIBUTIONS

Provided that the Parties reach agreement on the increase of registered capital,
should one of the Parties fail to pay any portion of its contribution to the
registered capital of the JV Company at the time and in the amounts stipulated
therein, such Party shall be deemed to be in breach of the Contract and, in
addition to any liability it may incur for such breach, such Party shall pay to
the JV Company a late contribution penalty at a monthly rate equal to two (2)
times the then applicable shortest-term lending rate published by the People’s
Bank of China for Renminbi loans on the amount of the contribution due and
unpaid for as long as such contribution is due and unpaid.


19.6                           INDEMNITY FOR BREACH OF CONTRACT

(a)                                  If the JV Company suffers any cost,
expense, liability or loss, including but not limited to lost profits, as a
result of a breach of this Contract by any Party, then the breaching Party shall
indemnify and hold the JV Company harmless in relation to any such cost,
expense, liability or loss up to a maximum aggregate amount, inclusive of all
related losses, costs and fees,  equals to the total net assets value (“NAV”) of
the Valin MPM or the JV

50


--------------------------------------------------------------------------------




 

                                                Company as of the time of such
breach (as indicated in the most recent financial statement of Valin MPM or the
JV Company).

(b)                                 If the non-breaching Party(ies) suffer any
cost, expense, liability or loss, including but not limit to lost profits, as a
result of a breach of this Contract by the breaching Party(ies), the breaching
Party shall indemnify and hold the non-breaching Party(ies) harmless in relation
to such cost, expense, liability or loss incurred by the non-breaching Party up
to a maximum aggregate amount, inclusive of all related losses, costs and fees,
equals to the NAV of the Valin MPM or the JV Company as of the time of such
breach (as indicated in the most recent financial statement of Valin MPM or the
JV Company).


19.7                           CONTINUED IMPLEMENTATION OF CONTRACT

During the period of breach, the Parties shall in all other respects continue
their implementation of this Contract.


20.                               INSURANCE

The JV Company shall, at its own cost and expense and at all times during the
operation of the JV Company, procure and maintain full and adequate insurance
coverage in a manner prudent and advisable for the JV Company as permitted by
PRC Law.  The relevant insurance policies may be obtained from any insurance
company authorized to provide such policies in China and approved by the Board.

The insurance shall include property, casualty, product liability and general
liability, which are necessary for fulfilling obligations or liabilities under
relevant Laws of China, contracts with customers and as required by the terms of
the Sale, Marketing and Supply Agreement.  If one Party proposes to purchase an
insurance policy not directly related to the business of the JV Company, such a
Party shall be responsible in full for the payment of the premium.

51


--------------------------------------------------------------------------------





 


21.                               FORCE MAJEURE


21.1                           PERFORMANCE OF OBLIGATIONS

If any Party is prevented from performing any of its obligations due hereunder
due to an Event of Force Majeure, the time for performance of the obligations
under this Contract specifically prevented from performance by such Event of
Force Majeure shall be extended by a period equal to the period of delay caused
by such Event of Force Majeure.  A Party claiming inability to perform due to an
Event of Force Majeure shall take appropriate means to minimize or remove the
effects of the Event of Force Majeure and, within the shortest possible time,
attempt to resume performance of the obligation(s) affected by the Event of
Force Majeure.  If an Event of Force Majeure occurs, no Party shall be
responsible for any damage, increased costs or loss that the other Parties may
sustain by reason of such a failure or delay of performance, and such failure or
delay shall not be deemed a breach of this Contract.  All other obligations
under this Contract and the time for performance thereof shall remain
unaffected.


21.2                           NOTICE

The affected Party shall immediately notify the other Party of the occurrence of
any Event of Force Majeure in accordance with Article 25.5 and shall provide
available evidence thereof.  Should the delay caused by any Event of Force
Majeure continue for more than ninety (90) consecutive days, the Parties shall
settle the issue of further performance of this Contract through friendly
negotiations or in accordance with Article 25.


21.3                           CONTINUED IMPLEMENTATION OF CONTRACT

During the period of an Event of Force Majeure, the Parties shall in all other
respects continue their implementation of this Contract.


22.                               CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF
CONTRACT


22.1                           AFTER EXECUTION BY THE PARTIES, THIS CONTRACT
SHALL TAKE EFFECT ON THE DAY THAT ALL CONDITIONS BELOW ARE FULFILLED:

(a)                                  approvals of this Contract by the
Provincial Commission of State-owned Assets Supervision and Administration;

52


--------------------------------------------------------------------------------




 

(b)                                 approval of this Contract by the State
Commission of Development and Reform;

(c)                                  approval of this Contract, the Articles of
Association and the Capital Increase Agreement by the PRC Ministry of Commerce;
and

(d)                                 other governmental approvals (including
anti-trust review and approval) as required by Law.

22.2                           Star China’s obligation to pay its contribution
to the registered capital to the JV Company is conditional upon the satisfaction
of the conditions set forth in Article 22.1 of this Contract and Article 10 of
the Capital Increase Agreement.


23.                               APPLICABLE LAW

The PRC Law that is officially published and publicly available shall apply to
and govern the formation, validity, interpretation and implementation of this
Contract and all the other contracts, agreements, documents for implementing
this Contract.


24.                               DISPUTE RESOLUTION


24.1                           ARBITRATION

(a)                                  The Parties shall make every effort to
settle amicably any and all disputes, controversies and conflicts arising out of
or relating to or in connection with this Contract and the performance or
non-performance of the obligations set forth herein (including any questions
regarding its existence, validity or termination) (a “Dispute”).  Disputes or
claims, if any, which cannot be settled amicably among the Parties, within
thirty (30) days after written notice of such Dispute has been given by one
Party to the other Parties, shall be referred to the International Court of
Arbitration of the International Chamber of Commerce and finally resolved by
arbitration in Hong Kong under the Rules of Arbitration of the International
Chamber of Commerce (“ICC Rules”) for the time being in force.  The ICC Rules
shall be deemed to be incorporated by reference into this Article within this
Contract.

53


--------------------------------------------------------------------------------




 

(b)                                 The Tribunal shall consist of one (1)
arbitrator who shall be appointed by the Chairman of the International Chamber
of Commerce.  Such arbitrator shall not be a citizen of the United States of
America or China.  The costs of the arbitration, including administrative and
arbitrator’s fees, shall be shared equally by the Parties.  Each Party shall
bear the costs of its own attorney’s fees and expert witness fees.

(c)                                  The arbitration proceedings shall be in
both English and Chinese and all pleadings and written evidence shall be in
English and Chinese.  The decision of the arbitrator shall be final, binding and
enforceable upon the Parties and judgment upon any award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  In the
event that the failure of a party to this Contract to comply with the decision
of the arbitrator requires the other party to apply to any court for enforcement
of such award, the non-complying Party shall be liable to the other Parties for
all costs of such litigation, including attorneys’ fees.  The Parties may apply
to any court of competent jurisdiction in accordance with this Article 25.1 for
temporary or permanent injunctive relief, without breach of this Article 25.1 or
abridgement of the powers of the arbitrator.  Neither Party shall be entitled to
commence or maintain any action in any court upon any matter in dispute until
such matter shall have been submitted to, and finally determined under, the
dispute resolution and arbitration procedures in this Article 25.1, and then
only for the enforcement of any arbitral award.  Process may be served on any
Party in the manner set forth in this Contract or by such other method
authorized by applicable Law.

(d)                                 Each Party shall cooperate with the other
Parties in making full disclosure of and providing complete access to all
information and documents reasonably requested by the other Parties in
connection with such proceedings, subject only to any confidentiality
obligations binding on such Party.

(e)                                  Judgment upon the award rendered by the
arbitration may be entered into any court having jurisdiction for an order of
enforcement thereof.

54


--------------------------------------------------------------------------------





 


24.2                           CONTINUED IMPLEMENTATION OF CONTRACT

During the period when a dispute is being resolved, the Parties shall in all
other respects continue their implementation of this Contract.


25.                               MISCELLANEOUS


25.1                           LANGUAGE

This Contract shall be written and executed in both English and Chinese in ten
(10) originals in each language and each language version has the same effect. 
Each Party shall receive one original and the remaining originals will be
submitted to the Examination and Approval Authorities as well as the government
registration bodies for approval or registration.


25.2                           ENTIRE AGREEMENT

This Contract, the Articles of Association and the other contracts contemplated
herein constitute the entire agreement among all Parties with respect to the
subject matters set forth herein and therein and supersede all prior
discussions, notes, memoranda, negotiations, understandings and all the
documents and agreements between them relating to the same.  All documents,
agreements, understandings and correspondence between the Parties with respect
to the subject matter hereof prior to the execution of this Contract shall, with
the exception of the Capital Increase Agreement, become null and void
automatically when this Contract is signed by the parties hereto.


25.3                           AMENDMENT

Amendments to this Contract and the other contracts contemplated herein may be
made only by a written agreement in English and Chinese signed by duly
authorized representatives of each of the Parties and will become effective upon
signing thereof or, if prior approval from the Examination and Approval
Authorities is statutorily required, then upon approval by the Examination and
Approval Authorities.  Each of the agreements attached or forms of which are
attached as Schedules to this Contract may be amended or terminated in
accordance with their own terms and shall not require the approval of the
Examination and Approval Authorities.

55


--------------------------------------------------------------------------------





 


25.4                           CONFLICT OR INCONSISTENCY

The rights and obligations of the Parties established by and under this Contract
shall continue to exist throughout the Joint Venture Term and shall not be
prejudiced by the establishment of the JV Company, the adoption of the Articles
of Association or the execution of any of the contracts contemplated herein.  In
the event of any conflict or inconsistency between the provisions of this
Contract on the one hand and the Articles of Association or other contracts
contemplated herein on the other, the provisions of the Articles of Association
and other contracts contemplated herein shall prevail.


25.5                           NOTICES

Unless otherwise provided in the Contract, notices or other communications
required to be given by any Party or the JV Company pursuant to this Contract
may be delivered personally, by a recognized courier service, sent by facsimile
transmission or sent by e-mail transmission to the addresses, facsimile numbers
or e-mail addresses of the other Parties set forth below or to such other
address, facsimile number or e-mail address as a Party may have specified by
notice given to the other Parties pursuant to this provision.  The dates on
which notices shall be deemed to have been effectively given shall be determined
as follows:

(a)                                  Notices given by personal delivery shall be
deemed effectively given on the date of personal delivery.

(b)                                 Notices given by registered airmail (postage
prepaid) shall be deemed effectively given on the seventh (7th) day after the
date on which they were mailed (as indicated by the postmark).

(c)                                  Notices given by air courier shall be
deemed effectively given on the third date after the date of delivery (as
indicated by the airway bill).

(d)                                 Notices given by facsimile or e-mail
transmission shall be deemed effectively given on the first (1st) Business Day
following the date of transmission (as indicated by confirmation of transmission
recorded by the sender’s fax machine or return email).

56


--------------------------------------------------------------------------------




 

For the purpose of notices, the addresses, facsimile numbers and e-mail
addresses of the Parties are as follows:

Hunan Valin Steel Tube & Wire Co., Ltd.:

Hua Ling Tower, No. 111 Fu Rong Road (M)
Changsha Municipality, Hunan Province
People’s Republic of China
Attention: Head of Securities Department
Facsimile No.: (86) 731-2245196; (86) 731-4447112

Hengyang Valin Steel Tube Co., Ltd.:
No. 10 Dali New Village, Zhengxiang District
Hengyang, Hunan Province
People’s Republic of China
Attention: Head of Office
Facsimile No:  (86)734-8870188

Star China Ltd.:

c/o Lone Star Technologies, Inc.
15660 N. Dallas Pkwy., Ste. 500,
Dallas, TX 75248
United States of America
Attention: General Counsel
Facsimile No:  (+1) 972-770-6474

with a copy to:

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
United States of America
Attention:  Mary R. Korby
Fax: (+1) 214-746-7777

Any Party may at any time change its address for service of notice or
communication in writing delivered to the other Party in accordance with the
terms hereof.

57


--------------------------------------------------------------------------------





 


25.6                           WAIVER

Unless otherwise provided for, failure or delay on the part of any Party to
exercise any right or privilege under this Contract shall not operate as a
waiver of such right or privilege nor shall any partial exercise of any right or
privilege preclude any further exercise thereof.  Any waiver by a Party of a
breach of any term or provision of this Contract shall not be construed as a
waiver by such Party of any subsequent breach, its rights under such term or
provision or any of its other rights hereunder.


25.7                           HEADINGS

The headings contained in this Contract are for reference only and shall not be
deemed to be a part of this Contract or to affect the meaning or interpretation
hereof.

58


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties hereto have caused this Contract to be executed
as of the date first above written by their duly authorized representatives.

Hunan Valin Steel Tube & Wire Co., Ltd.

 

Hengyang Valin Steel Tube Co., Ltd.

 

 

 

 

 

By:

/s/ Cao HuiQuan

 

By:

/s/ Zhao JianHui

Name:

Cao HuiQuan

 

Name:

Zhao JianHui

Title:

Director/General Manager

 

Title:

Chairman/General Manager

 

 

 

 

 

Star China Ltd.

 

 

 

 

 

 

By:

/s/ Rhys J. Best

 

 

 

Name:

Rhys J. Best

 

 

 

Title:

Chief Executive Officer

 

 

 

 

59


--------------------------------------------------------------------------------


 

Schedule 1

Articles of Association

60


--------------------------------------------------------------------------------




 

Schedule 2

Form of Labour Contract

61


--------------------------------------------------------------------------------




 

Schedule 3

List of Utilities Supply Contracts

1

 

Steam Supply Contract between Valin ST and Valin MPM

2

 

Oxygen Supply Contract between Valin ST and Valin MPM

3

 

Water Supply Contract between Valin ST and Valin MPM

4

 

Nitrogen Supply Contract between Valin ST and Valin MPM

5

 

Power Supply Contract between Valin ST and Valin MPM

6

 

Compressed Air Supply Contract between Valin ST and Valin MPM

 

62


--------------------------------------------------------------------------------




 

Schedule 4

Star China and its Affiliates’ Investment Project and Product Sales in China

A potential investment by Star China or its affiliates as majority equity holder
in a joint venture to be established in Qingdao for the processing and finishing
of alloy steel pipes (“Qingdao Project”).  For the avoidance of doubt, Star
China or its affiliates will continue to follow Article 7.4 of this Contract
relating to any investment of other activities under the Qingdao Project.

63


--------------------------------------------------------------------------------




 

Schedule 5

Agreements between Valin MPM and VST

1.  Utilities Supply Contracts

2.  Lease Agreement for Land (Certificate No.: Xiang-Guo Yong (2003) 042)

3.  Trademark Licensing Agreement

4.  Billet Supply Contract to be entered into between Valin MPM and VST

64


--------------------------------------------------------------------------------




 

Schedule 6
Rights, Function and Authority of the Audit Committee

1.               Composition

An Audit Committee shall be established under the Board of Directors.  The Audit
Committee shall consist of three (3) directors, two (2) of which shall be
designated by Lone Star Technologies, Inc. and one (1) of which shall be
designated jointly by the Chinese Parties.  The Board of Directors shall
designate one of the directors in the Audit Committee to act as the chairman
thereof.

2.               Qualifications

Members of the Audit Committee shall have relevant financial knowledge and at
least one (1) of them shall be an accounting professional.

3.               Term of Office

The term of office of the members of the Audit Committee shall be three (3)
years and may be renewed upon approval by the Board of Directors.

4.               Primary Powers and Duties

The Audit Committee shall report to the Board of Directors and submit its
proposals to the Board of Directors for review and approval.  Its powers and
duties are detailed as follows:

a)                  to propose engagement or replacement of external auditors;

b)                 to supervise the internal auditing system of the Company and
the implementation thereof;

c)                  to be responsible for communication between the internal and
external auditors;

d)                 to examine and verify the financial information of the
Company and the disclosure thereof;

e)                  To examine the internal control system of the Company.

5.               Detailed Work Rules

The Audit Committee shall work out the detailed work rules, which shall take
effect upon submission to and approval by the Board of Directors.

65


--------------------------------------------------------------------------------




6.               Performance Evaluation

The Board of Directors shall perform an evaluation of each member of the Audit
Committee with respect to his/her work performance by annual vote.  A member of
the Audit Committee may be dismissed and required not to assume the same
position within three years upon the proposal of two members of the Audit
Committee and the approval by the Board of Directors.

66


--------------------------------------------------------------------------------




 

Schedule 7 Initial Organizational Chart

 

GRAPHIC [g175741ka15i001.gif]

 

67


--------------------------------------------------------------------------------




 

Schedule 8

Name of General Manager and All Deputy General Managers

No.

 

Position

 

Name

 

Nominating Party

1

 

General Manager

 

Zhao Jianhui

 

Valin TW

2

 

Secretary of the Committee of Communist Party

 

Xu Pingzhong

 

Valin TW

3

 

Standing Deputy General Manager

 

Tang Lu

 

Valin TW

4

 

Deputy General Manager

 

Tao Fangguo

 

Valin TW

5

 

Deputy General Manager

 

Hu Keqin

 

Valin TW

6

 

Deputy General Manager in Charge of Finance

 

Xiao Dongtian

 

Valin TW

7

 

Deputy Secretary of the Committee of Community Party & Deputy Secretary of the
Discipline Inspection Committee

 

Zhang Yi

 

Valin TW

8

 

Deputy General Manager

 

Ling Zhongqiu

 

Valin TW

9

 

Assistant to General Manager

 

Zuo Shaohuai

 

Valin TW

10

 

Assistant to General Manager

 

Yin Shiqing

 

Valin TW

 

68


--------------------------------------------------------------------------------




 

Schedule 9

Scope of Authority of COO, CFO, Director for Quality Control and Director for
International Sales

JOB TITLE:  Chief Operating Officer (COO)/Senior Position

REPORTS TO:  General Manager

BASIC FUNCTION:  Responsible in coordinating with the Vice General Manager of
Operations in the day-to-day management of the company’s business to ensure
operational efficiency and profitability are aligned with the strategic
objectives of the business The primary objective is to ensure that: there is
best-of-class manufacturing with an emphasis on improving yields, reducing
costs, increasing productivity through effective management and leadership of
Officers and employees.  To accomplish these objectives, he will direct and
implement appropriate procedures in the day to day operations; to protect the
shareholders’ investments and provide a maximized return on their investment.

The COO would have free access to day-to-day activities of the company,
including marketing, accounting, and operations.  The COO will be a key liaison
for the Director of International Marketing, Director of Quality Assurance and
Technical Support, and  CFO as well the senior executives of Lone Star
Technologies.

SUPERVISORY DIMENSIONS:  Responsibility to review of all operations of the
business; ensures implementation and adherence to appropriate policies and
procedures as established by the company’s management.

EXTERNAL CONTACTS:  Direct contract with senior executives at Lone Star
Technologies.

INTERNAL CONTACTS:  Frequent contact with senior management, the Board of
Directors and shareholders of the company and participates on various Company
committees and meetings as required and delegated; regular contact with general
employee population but the direct supervision will be the responsibility of the
Vice General Manager of Operations.

DECISION MAKING RESPONSIBILITIES:  Provides guidance to senior management staff,
coordinates with the Vice General Manager of Operations to plan, develop and
implement business strategies; determine appropriate product mix based on
cyclical changes in the economy that result in; an acceptable return for
investors; develops, communicates, and oversees the implementation of policies
and procedures; establishes working environment that produces a professional and
highly motivated staff.

69


--------------------------------------------------------------------------------




 

KEY ACTIVITIES:  To perform senior management duties that include:

·                  informing and advising Lone Star Technologies, Inc. regarding
financial results of operations, status of projects, investments, competition,
and new business development;

·                  making recommendations to the General Manager on a wide range
of subjects including officer appointments, changes in organization, projects,
new or redesigned services, annual operating budget, salary and benefit
administration, training, and facilities management

·                  overseeing the implementation of Board-approved operational
budgets to ensure budgets conform to the goals and objectives of the Board of
Directors

·                  ensuring the smooth flow of information and communications to
Lone Star Technologies, Inc.;

·                  cooperating with government regulators during examinations
and other reviews

·                  providing overall direction to development and maintenance of
standards for operating efficiency with comprehensive, specific, and measurable
goals and ensuring that comprehensive procedures are written, revised, and
implemented that support the Board approved policies;

·                  researching, developing, and implementing new strategies for
profitability and operating efficiency;

·                  constructing and implementing specific action plans to
address the firm’s weaknesses and to take advantage of the firm’s business
opportunities, and evaluating operations to identify needs and current problems
and participating in the resolution of such problems;

·                  participating with the senior management of the Company in
developing a five year projection of the firm’s strategic financial goals,
including at least a quarterly review by Lone Star Technologies, Inc. of the
firm’s progress on the plan and an annual update of the entire plan to Lone Star
Technologies, Inc.

 

70


--------------------------------------------------------------------------------


 

JOB TITLE:  Chief Financial Officer (CFO)/Senior Level Position

REPORTS TO:  General Manager

BASIC FUNCTION:  Provides proactive financial leadership and compliance in
cooperation with the Vice General Manager of Finance as well as assisting in
addressing a wide range of business issues impacting the Company.  The CFO will
be responsible for compliance with U.S. financial  and legal reporting
requirements including Sarbanes Oxley, SEC, U.S. GAAP, and NYSE.  The CFO will
have authority to change accounting policies, procedures and controls as
appropriate to accomplish these requirements.  The CFO will also coordinate with
the Vice General Manager of Finance to prepare budgets, management information
reports as well as develop other financial models and product cost and
profitability analysis.  Compliance with US regulatory requirements is of great
importance and requires a complete access to accounting functions within the
company.  However, the Vice General Manager of Finance has the day to day
responsibility of the accounting department as well as the operational
accounting.

EDUCATIONAL REQUIREMENTS:  Bachelor’s Degree in Finance or Accounting required. 
CPA and/or MBA also preferred.

EXPERIENCE REQUIREMENTS:  Public accounting background and/or extensive
knowledge of U.S. public reporting requirements and accounting systems
required.  Strong management, analytical, and problem solving skills, as well as
the ability to make sound financial decisions, is also required.  Must possess
demonstrated intellectual and task management agility.

EXTERNAL CONTACTS:  Frequent contact with Lone Star Technologies CFO as well as
the company appointed auditors, public accounting firms, government authorities,
eg., tax authorities and finance bureaus, and attorneys.

INTERNAL CONTACTS:  Frequent contact with board members in the Joint Venture as
well as other members of senior and middle management.

DECISION MAKING RESPONSIBILITIES:  Participates on decisions related to overall
accounting and reporting for the firm.  Participates in the formulation and
implementation of accounting policy.  Insures accuracy of financial statements
as well as the adequacy of internal controls.  Makes decisions that support the
Business Action Plan.

71


--------------------------------------------------------------------------------




 

JOB TITLE:  Director of Quality Assurance and Technical Support/Middle
 Management Pos.

REPORTS TO:  General Manager

BASIC FUNCTION:  Works with Company Quality Assurance personnel, and is
responsible for overseeing the development, implementation and coordination of
the Company quality control program to prevent or eliminate defects in new or
existing products, processes, and services.  Responsible to provide technical
support for sales of tubular products, and has a coordinating role with the
Director of International Marketing in this respect.  Directs changes in quality
control and related manufacturing policies, procedures, and practices for the
purpose of continual improvement and provides recommendations and guidance for
meeting customer product and service requirements.

EXTERNAL CONTACTS:  Frequent contact with customers, vendors, consultants, and
contractors.

INTERNAL CONTACTS:  Frequent contact with senior and middle management personnel
in sales and operations.

DECISION MAKING RESPONSIBILITIES:  Required to provide input to decision making
regarding the key quality control activities in the company, which also support
commercial initiatives.  Decisions impact sales, operations, production planning
and capital project evaluation.

EXPOSURE TO CONFIDENTIAL INFORMATION:  Access to confidential business
information including proprietary product information, employee relations
information, and company financial data; unauthorized release could result in
financial loss to the company, loss of current and potential customers, customer
and/or employee dissatisfaction, damage to the company’s reputation, and
potential litigation.

KEY ACTIVITIES:  Examples of key activities in which this position will
participate include:

·                  The management of all aspects of
ISO/ABS/TS16949/API5CT/API5L/A2LA programs to maintain current certifications
and upgrade to new versions of these programs.  Ensure compliance of all
operations to standards.  Conduct and oversee periodic quality review meetings.

·                  Suggest alternative methods and procedures in solving quality
and manufacturing problems and meeting changing market opportunities.

·                  Develop initial and subsequent modifications of quality
control programs to delineate areas of responsibility, personnel requirements,
and operational procedures within the department.

72


--------------------------------------------------------------------------------




 

·                  Visit and confer with vendors to obtain information related
to vendor quality standards.  Conduct site audits where appropriate.

·                  Develops customer relationships with goal of increasing
company sales and overall tubular products market share.

·                  Interprets drilling and testing information as it relates to
product and system design issues.

·                  Performs product and system design / redesign engineering
activities in full compliance with all American Petroleum Institute (API)
standards.

·                  Conducts research to improve or modify Oil Field Tubular and
Pipe equipment.

·                  Evaluate findings to develop, design, or test equipment or
processes.

·                  Assist engineering or other personnel in solving operational
problems.

·                  Assist customers in interpretation of data relating to Oil
Field Tubulars and Pipe equipment performance.

·                  Assists in the resolution of customer claims and complaints.

73


--------------------------------------------------------------------------------




 

JOB TITLE:  Director of International Sales & Marketing/Middle Management
Position

REPORTS TO:  General Manager

BASIC FUNCTION:  Responsible for directing and managing international
(non-domestic) sales, business development, marketing, and product development
activities for tubular product lines to meet company sales objectives and
customer expectations.

EXTERNAL CONTACTS:  Frequent contact with customers, Trading Company,
distributors, prospects, and leaders of industry groups (API, PESA, IPAA, NASPD,
etc.) as well as Lone Star Technologies’ sales department and other senior Lone
Star Technologies’ staff.

INTERNAL CONTACTS:  Frequent contact with members of senior and middle
management and board members.

DECISION MAKING RESPONSIBILITIES:  Attending  the meetings regarding sales and
marketing strategy with General Manager.  Oversees development of new products
and markets, participates in making credit recommendations, and the resolving of
product delivery, pricing, transportation, logistics and credit issues.

The Director of International Marketing will be responsible for all export
marketing and sales, and will also have a close working relationship with the
Marketing General Manager responsible for domestic sales.

KEY ACTIVITIES:

·                  Provides the marketing, sales, account management and
leadership and business acumen essential to achieving revenue, market and profit
goals according to the business plan.  Interfaces productively and closely with
peers in operations, quality assurance and technical support, finance, human
resources, etc.

·                  Aggressively manages time and territory objectives with the
sales team.  Proactively spends a majority of his time with the sales staff and
clients.

·                  Developing, implementing and continuously updating the Joint
Venture’s international strategic marketing plan, services, business
development, pricing, promotion, etc.

·                  Creates and fosters an environment of high energy, creativity
and teamwork.

·                  Collects and integrates market intelligence including, but
not limited to, competitor analysis, customer operations and industry trends. 
Uses this data to ensure market share and profitability exceeds industry and
regional averages.

74


--------------------------------------------------------------------------------




 

·                  Creating marketing & sales programs and develops account
management strategies and other tactical plans to enhance international market
penetration.  Measures the effectiveness of programs and fine-tunes as
necessary.

·                  Oversees advertising and promotional material content to
ensure that it represents the JV’s desired image, products and services.

·                  Prepares detailed budgets, forecasts, sales updates, gross
margin plans and related reports, communicating sales performance, account
effectiveness, etc.  Also, contributes to the development of the JV’s annual
business and marketing plan.

·                  Develops and confirms actions of policies, procedures, and
disciplines required to effectively manage the field sales organization.

·                  Assisting in the development and confirms actions of
policies, procedures, and disciplines required to effectively manage the field
sales organization.

·                  Responds quickly to customer problems and develops corrective
action plans.  Ensures that inquiries, orders and customer requests for
assistance are handled effectively and efficiently.

·                  Builds and maintains a professional and capable sales &
marketing team.  Conducts regular performance appraisals, prepares development
programs and provides opportunities to existing staff to gain additional
responsibilities.  Making proposal one employee promotion and  and employment of
additional employees as required.

·                  Continually analyzes the need for professional development
programs and works with the Human Resources staff to ensure effective delivery
and proactive participation.

75


--------------------------------------------------------------------------------




 

Schedule 10

Employment Benefits of Valin MPM’s Employees

Item

 

Ratio

Welfare Fee

 

14% (including medical insurance 7%)

 

 

 

Maternity Insurance

 

0.70%

 

 

 

Basic Pension Insurance

 

20%

 

 

 

Unemployment Insurance

 

3%

 

 

 

Industrial Injury Insurance

 

2%

 

 

 

Housing Provident Fund

 

6%

 

 

 

Mutual Subsidy for Major Diseases

 

90 yuan monthly per person

 

 

 

Flexible Regional Differential Subsidy

 

10 yuan monthly per person (for retired employees)

 

 

 

Subsidy for Liquefied gas

 

5 yuan monthly per person∙(for retired employees)

 

 

 

Healthcare Subsidy for Female Employees

 

10 yuan monthly per person

 

 

 

Bathing Expense

 

10 yuan monthly per person∙(for retired employees)

 

 

76


--------------------------------------------------------------------------------